Exhibit 10.1

CONFORMED COPY

 

LOGO [g812708g0927172726711.jpg]

Dated 26 September 2019

INNOSPEC INC

as Company

BARCLAYS BANK PLC, CREDIT SUISSE (SWITZERLAND) LTD, NATIONAL

WESTMINSTER BANK PLC, U.S. BANK NATIONAL ASSOCIATION AND WELLS

FARGO BANK N.A.

as Mandated Lead Arrangers

NATIONAL WESTMINSTER BANK PLC

as Agent

WELLS FARGO BANK N.A.

as Document Co-ordinator

 

 

MULTICURRENCY

REVOLVING FACILITY

AGREEMENT

FOR $250,000,000

 

 



--------------------------------------------------------------------------------

CONFORMED COPY

 

Contents

 

    Clause    Page  

1

  Definitions and interpretation      1  

2

  The Facility      24  

3

  Purpose      28  

4

  Conditions of utilisation      28  

5

  Utilisation      29  

6

  Optional currencies      31  

7

  Repayment      31  

8

  Prepayment and cancellation      33  

9

  Interest      37  

10

  Interest Periods      38  

11

  Changes to the calculation of interest      39  

12

  Fees      40  

13

  Tax gross up and indemnities      41  

14

  Increased costs      51  

15

  Other indemnities      53  

16

  Mitigation by the Lenders      54  

17

  Costs and expenses      55  

18

  Guarantee and indemnity      55  

19

  Representations      63  

20

  Information undertakings      68  

21

  Financial covenants      72  

22

  General undertakings      75  

23

  Events of Default      83  

24

  Changes to the Lenders      86  

25

  Changes to the Obligors      91  

26

  Role of the Agent and the Arranger      93  

27

  Conduct of business by the Finance Parties      101  

28

  Sharing among the Finance Parties      101  

29

  Payment mechanics      103  

30

  Set-off      106  

31

  Notices      106  

32

  Calculations and certificates      108  

33

  Partial invalidity      108  

34

  Remedies and waivers      108  

35

  Amendments and waivers      109  

36

  Confidential Information      111  

37

  Confidentiality of Funding Rates      115  

38

  Obligors’ Agent      116  

39

  USA Patriot Act      117  

40

  Italian Transparency Provisions      117  

41

  Counterparts      117  

42

  Contractual recognition of bail-in      118  

43

  Publicity      118  

44

  Governing law      118  

45

  Enforcement      118  

46

  Waiver of jury trial      119  

 



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 1

       The Original Parties      120     Part 1 - The Original Obligors      120
    Part 2 – The Original Lenders      121  

Schedule 2

       Conditions Precedent      122     Part 1 - Conditions Precedent to
initial Utilisation      122     Part 2 - Conditions precedent required to be
delivered by an Additional Obligor      125  

Schedule 3

       Utilisation Request      127  

Schedule 4

       Form of Transfer Certificate      128  

Schedule 5

       Form of Assignment Agreement      131  

Schedule 6

       Form of Accession Letter      134  

Schedule 7

       Form of Resignation Letter      135  

Schedule 8

       Form of Compliance Certificate      136  

Schedule 9

       Timetables      138  

Schedule 10

       Form of Extension Request      139  

Schedule 11

       Form of Increase Confirmation      140  

Schedule 12

       Screen Rate contingency periods      143  

 



--------------------------------------------------------------------------------

CONFORMED COPY

 

This Agreement is dated 26 September 2019

Between

 

(1)

Innospec Inc. (Company);

 

(2)

The Subsidiaries of the Company listed in Part 1 (The Original Obligors) of
Schedule 1 as original borrowers (together with the Company, Original
Borrowers);

 

(3)

The Subsidiaries of the Company listed in Part 1 (The Original Obligors) of
Schedule 1 as original guarantors (together with the Company, Original
Guarantors);

 

(4)

Barclays Bank PLC, Credit Suisse (Switzerland) Ltd, National Westminster Bank
Plc, U.S. Bank National Association and Wells Fargo Bank N.A. as mandated lead
arrangers (whether acting individually or together Arranger);

 

(5)

The Financial Institutions listed in Part 2 (The Original Lenders) of Schedule 1
as lenders (Original Lenders);

 

(6)

Wells Fargo Bank N.A. as document co-ordinator (Document Co-ordinator); and

 

(7)

National Westminster Bank Plc as agent of the other Finance Parties (Agent).

It is agreed

 

1

Definitions and interpretation

 

1.1

Definitions

In this Agreement:

Accession Letter means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter)

Accordion Lender has the meaning give to it in clause 2.2 (Accordion Facility)

Additional Borrower means a company which becomes an Additional Borrower in
accordance with clause 25 (Changes to the Obligors)

Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with clause 25 (Changes to the Obligors)

Additional Obligor means an Additional Borrower or an Additional Guarantor

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Notwithstanding the foregoing, in relation to National Westminster Bank Plc, the
term “Affiliate” shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including Her Majesty’s
Treasury and UK Financial Investments Limited) and which are not part of The
Royal Bank of Scotland Group plc and its subsidiaries or subsidiary undertakings

 

1



--------------------------------------------------------------------------------

CONFORMED COPY

 

Agent’s Spot Rate of Exchange means:

 

  (a)

the Agent’s spot rate of exchange or

 

  (b)

(if the Agent does not have an available spot rate of exchange) any other
publicly available spot rate of exchange selected by the Agent (acting
reasonably)

for the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11:00 am on a particular day

Approved Accounting Principles means those accounting principles, standards and
practices which were used in the Original Financial Statements of the Company

Assignment Agreement means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration

Availability Period means the period from and including the date of this
Agreement to and including the day falling one month prior to the Termination
Date

Available Commitment means a Lender’s Commitment minus:

 

  (a)

the Base Currency Amount of its participation in any outstanding Loans and

 

  (b)

in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Loans that are due to be made on or before the proposed
Utilisation Date

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date

Available Facility means the aggregate for the time being of each Lender’s
Available Commitment

Bail-In Action means the exercise of any Write-down and Conversion Powers

Bail-In Legislation means:

 

  (a)

in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and

 

  (b)

in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation

Base Currency means U.S. dollars

Base Currency Amount means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is 3
Business Days before the Utilisation Date or, if later, on the date the Agent
receives the Utilisation Request) as adjusted to reflect any repayment or
prepayment of a Loan

 

2



--------------------------------------------------------------------------------

CONFORMED COPY

 

Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.

Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with clause 25 (Changes to the Obligors)

Break Costs means the amount (if any) by which:

 

  (a)

the interest (excluding the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period

 

  exceeds:



 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period

Business means the fuel specialties, performance chemicals, oilfield services,
octane additives and related businesses carried on by Company and other members
of the Group

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York and:

 

  (a)

(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency or

 

  (b)

(in relation to any date for payment or purchase of euro) any TARGET Day

Cash Equivalents means:

 

  (a)

marketable direct obligations issued by, or unconditionally guaranteed by, the
United Kingdom Government or issued by any agency of either such government and
backed by the full faith and credit of the United Kingdom, in each case maturing
within one year from the date of acquisition thereof by a member of the Group

 

  (b)

commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
Standard and Poor’s Corporation or at least P-1 from Moody’s Investors Service
Inc.

 

  (c)

certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof issued by any bank having a rating of at least
A-1 from Standard and Poor’s Corporation or at least P-1 from Moody’s Investors
Service Inc.

 

  (d)

any investments in marketable direct obligations of the U.S. government (or any
agency thereof) or in obligations fully and unconditionally guaranteed by the
U.S. government (or any agency thereof), in each case maturing within one year
from the date of acquisition thereof by a member of the Group and

 

3



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

investments in money market funds which invest substantially all their assets in
securities of the types described in paragraphs (a) to (d) above

Code means the U.S. Internal Revenue Code of 1986

Commitment means:

 

  (a)

in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading “Commitment” in Part 2 (The Original Lenders) of
Schedule 1 and the amount of any other Commitment transferred to it under this
Agreement or assumed by it in accordance with clause 2.2 (Accordion Facility)
and

 

  (b)

in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with clause 2.2 (Accordion Facility)

to the extent not cancelled, reduced or transferred by it under this Agreement

Compliance Certificate means a certificate substantially in the form set out in
Schedule 8 (Form of Compliance Certificate)

Confidential Information means all information relating to the Company, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

  (a)

any member of the Group or any of its advisers or

 

  (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

  (i)

information that:

 

  (A)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of clause 36 (Confidential Information) or

 

  (B)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers or

 

  (C)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality and

 

  (ii)

any Funding Rate

 

4



--------------------------------------------------------------------------------

CONFORMED COPY

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA or in any other form agreed between the Company
and the Agent

CRD IV means, together, the Capital Requirements Regulation (Regulation (EU) no.
575/2013 of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending regulation (EU) No. 648/2012) and the Capital
Requirements Directive (Directive 2013/36/EU of 26 June 2013 on access to the
activity of credit institutions and the prudential supervision of credit
institutions and investment firms, amending Directive 2002/87/EC and repealing
Directive 2006/48/EC and 2006/49/EC) of the European Parliament and the Council,
as either of the same may be amended, supplemented or restated from time to time

CTA means the Corporation Tax Act 2009

Default means an Event of Default or any event or circumstance specified in
clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default

Disruption Event means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties or

 

  (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted

Dormant Company means a member of the Group which:

 

  (a)

during the most recently ended financial year of the Group was dormant within
the meaning of section 1169 of the Companies Act 2006 (which, for the purposes
of this definition, shall be deemed to apply to any body corporate, wherever
incorporated)

 

  (b)

has not entered into any significant accounting transaction (for the purposes of
that section) since the end of that financial year and

 

  (c)

does not own assets with an aggregate realisable value greater than $50,000 (or
its equivalent in other currencies) and has no material liabilities

EEA Member Country means any member state of the European Union, Iceland,
Liechtenstein and Norway

 

5



--------------------------------------------------------------------------------

CONFORMED COPY

 

Eligible Institution means any Lender or other bank, financial institution,
trust, fund or other entity selected by the Company

EU Bail-In Legislation Schedule means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time

EURIBOR means, in relation to any Loan in euro:

 

  (a)

the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan or

 

  (b)

as otherwise determined pursuant to clause 11.1 (Unavailability of Screen Rate)

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero

Event of Default means any event or circumstance specified as such in clause 23
(Events of Default)

Extension Lender means a Lender that agrees to an extension of the Termination
Date in accordance with clause 7.2 (Extension of Termination Date)

Extension Request means a document substantially in the form of Schedule 10
(Form of Extension Request)

Facility means the revolving loan facility made available under this Agreement
as described in clause 2 (The Facility)

Facility Office means the office or offices notified by a Lender to the Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than 5 Business Days’ written notice) as the office or offices through
which it will perform its obligations under this Agreement

FATCA means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the U.S. and any other jurisdiction, which
(in either case) facilitates the implementation of any law or regulation
referred to in paragraph (a) above or

 

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the U.S. Internal Revenue
Service, the U.S. government or any governmental or taxation authority in any
other jurisdiction

FATCA Application Date means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the U.S.), 1 July 2014 or

 

  (b)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA

 

6



--------------------------------------------------------------------------------

CONFORMED COPY

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction

Fee Letter means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company, the Agent and the Company or the
Document Co-ordinator and the Company setting out any of the fees referred to in
clause 12 (Fees)

Finance Document means this Agreement, any Fee Letter, any Accession Letter, any
Resignation Letter and any other document designated as such by the Agent and
the Company

Finance Party means the Agent, the Arranger, the Document Co-ordinator or a
Lender

Financial Indebtedness means any indebtedness for or in respect of:

 

  (a)

moneys borrowed

 

  (b)

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent

 

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a balance sheet liability
(other than any liability in respect of a lease or hire purchase contract which
would, in accordance with GAAP in force prior to 1 January 2019, have been
treated as an operating lease);

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis)

 

  (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing

 

  (g)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account)

 

  (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution and

 

  (i)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above

Funding Rate means any individual rate notified by a Lender to the Agent
pursuant to clause 11.3(a)(ii) (Cost of funds)

Group means the Company and its Subsidiaries for the time being

 

7



--------------------------------------------------------------------------------

CONFORMED COPY

 

Group Structure Chart means a group structure chart, in the agreed form,
showing:

 

  (a)

all members of the Group

 

  (b)

any person in which any Group member has (or members of the Group together have)
an interest of more than 25% in the issued share capital or equivalent ownership
interest of such person

 

  (c)

the jurisdiction of incorporation of each person within (a) and (b) above and

 

  (d)

that all members of the Group are wholly owned Subsidiaries of the Company or,
if any members of the Group are not wholly owned Subsidiaries of the Company,
specifying the percentage shareholding or other economic interest which the
Company (directly or indirectly) holds in such members of the Group

Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with clause 25 (Changes to the Obligors)

Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary

Increase Confirmation means a confirmation substantially in the form set out in
Schedule 11 (Form of Increase Confirmation)

Increase Date has the meaning given to that term in clause 2.2(i) (Accordion
Facility)

Interest Period means, in relation to a Loan, each period determined in
accordance with clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 9.4 (Default interest)

Internal Revenue Code means, at any date, the Internal Revenue Code of 1986 of
the United States of America or any successor legislation thereto as amended
from time to time, and the regulations promulgated and rules issued thereunder,
all as the same may be in effect at such date

Interpolated Screen Rate means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan

each as of the Specified Time for the currency of that Loan

IRS means the United States Internal Revenue Service or any successor

ITA means the Income Tax Act 2007

Italian Banking Act means the Italian Legislative Decree No. 385 of 1 September
1993, as subsequently amended and supplemented

 

8



--------------------------------------------------------------------------------

CONFORMED COPY

 

Italian Civil Code means the Italian civil code, enacted by Royal Decree No. 262
of 16 March 1942, as subsequently amended and supplemented

Italian Obligor means:

 

  (a)

any Obligor incorporated in Italy or

 

  (b)

any Obligor having its registered office in Italy

Italian Qualifying Lender means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document and is:

 

  (a)

a bank or financial institution duly authorised or licensed to carry out banking
or lending activity within the territory of Italy pursuant to Italian
Legislative Decree No. 385 of 1 September, 1993 that is tax resident in Italy
pursuant to Article 73 of the Italian Presidential Decree No. 917 of 22 December
1986 and, for the purpose of any Finance Documents does not act through a
permanent establishment located outside the Republic of Italy

 

  (b)

a permanent establishment (“stabile organizzazione”) in the Republic of Italy of
a non-Italian resident bank or financial institution that is duly authorised or
licensed to carry out banking activity in Italy for which any payment received
under the Finance Documents is business income (“reddito di impresa”) pursuant
to Articles 81, 151 and 152, paragraph 1, of Italian Presidential Decree No. 917
of 22 December 1986

 

  (c)

a securitisation company incorporated under Italian Law No. 130 of 30 April 1999
that is duly authorised or licensed to carry out lending activity within the
territory of Italy

 

  (d)

any entity which, under article 26, paragraph 5-bis, of Italian Presidential
Decree No. 600 of 29 September 1973, is entitled to receive interest payments
deriving from Italy without the application of any Tax Deduction or

 

  (e)

an Italian Treaty Lender

Italian Treaty Lender means a Lender which:

 

  (a)

is treated as a resident of an Italian Treaty State for the purposes of the
Italian Treaty

 

  (b)

does not carry on a business in Italy through a permanent establishment with
which that Loan is effectively connected and

 

  (c)

fulfils any other conditions which must be fulfilled under the relevant Italian
Treaty in order to benefit from full exemption from Tax imposed by Italy on
interest payments, subject to the completion of any necessary procedural
formalities

Italian Treaty State means a jurisdiction having a double taxation agreement (an
Italian Treaty) with Italy which makes provision for full exemption from tax
imposed by Italy on interest

Joint Venture means all joint venture entities, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
other entity, in each case which is not a member of the Group

 

9



--------------------------------------------------------------------------------

CONFORMED COPY

 

Legal Reservations means:

 

  (a)

the principle that equitable remedies are remedies which may be granted or
refused at the discretion of the court

 

  (b)

the limitation on enforcement as a result of laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors
generally

 

  (c)

the time-barring of claims under the Limitation Acts

 

  (d)

rules against penalties and similar principles and

 

  (e)

any other qualifications or reservations as to matters of law only contained in
the legal opinions referred to in Part 1 of Schedule 2 (Conditions Precedent) or
any other written legal opinion obtained by the Agent from its legal advisers
under the terms of the Finance Documents

Lender means:

 

  (a)

any Original Lender and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with clause 2.2 (Accordion Facility) or clause
24 (Changes to the Lenders)

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement

LIBOR means, in relation to any Loan:

 

  (a)

the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan or

 

  (b)

as otherwise determined pursuant to clause 11.1 (Unavailability of Screen Rate)

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984

LMA means the Loan Market Association

Loan means a loan made or to be made under the Facility or the principal amount
outstanding for the time being of that loan

Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
662⁄3% of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 662⁄3% of the Total Commitments immediately prior
to the reduction)

Management means, at any time, in respect of the Company at that time:

 

  (a)

one officer and

 

10



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

any one of the following:

 

  (i)

the chief financial officer

 

  (ii)

the head of treasury or

 

  (iii)

the company secretary

Margin means the rate per annum calculated in accordance with clause 9.3 (Margin
adjustments)

Margin Stock means margin stock or margin security within the meaning of
Regulations T, U and X

Material Adverse Effect means any effect, event or matter:

 

  (a)

which is materially adverse to:

 

  (i)

the assets, operations or financial condition of the Group (taken as a whole) or

 

  (ii)

the ability of the Obligors (taken as a whole) to perform in a timely manner any
of their material obligations (including without limitation their payment
obligations and their obligations under clause 21 (Financial covenants)) under
any of the Finance Documents or

 

  (b)

which results in any of the rights or obligations arising under the Finance
Documents not being legal, valid and binding on and (subject to the Legal
Reservations) enforceable against any party thereto (other than a Finance
Party),

in each case to an extent or in a manner reasonably considered by the Majority
Lenders to be materially adverse to their interests under the Finance Documents

Material Group Company means:

 

  (a)

each Obligor

 

  (b)

any other Subsidiary of the Company which is not a Joint Venture:

 

  (i)

whose gross assets account for more than 5% of the consolidated gross assets of
the Group or

 

  (ii)

whose EBITDA (Subsidiary EBITDA) accounts for more than 5% of the consolidated
EBITDA of the Group,

and for this purpose the calculation of Subsidiary EBITDA and gross assets
shall:

 

  (A)

be made in accordance with U.S. GAAP

 

  (B)

in the case of a company which itself has Subsidiaries, be made by using the
consolidated Subsidiary EBITDA or consolidated gross assets, as the case may be,
of it and its Subsidiaries and

 

  (C)

be determined by reference to:

 

11



--------------------------------------------------------------------------------

CONFORMED COPY

 

  1)

the latest accounts of the relevant company used for the purposes of the then
latest audited annual financial statements of the Group delivered by the Company
under clause 20.1 (Financial statements) or

 

  2)

if the relevant company becomes a Subsidiary of the Company after the end of the
financial year to which those latest audited annual financial statements of the
Group relate, the latest accounts of that Subsidiary and

 

  (D)

Subsidiary EBITDA shall be calculated on the same basis as EBITDA in clause 21.1
(Financial definitions) but adjusted so that references to the Group are
references to the relevant Subsidiary and its Subsidiaries or

 

  (c)

any Subsidiary of the Company to which has been transferred (whether by one
transaction or a series of transactions, related or not) the whole or
substantially the whole of the assets of a Subsidiary of the Company which
immediately prior to those transactions was a Material Group Company

Minority Investment means any company or other entity in which any member of the
Group has an interest from time to time and which company or entity is not a
direct or indirect Subsidiary of the Company

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month and

 

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end

The above rules will only apply to the last Month of any period

New Commitments has the meaning given to that term in clause 2.2 (Accordion
Facility)

New Lender has the meaning given to that term in clause 24 (Changes to the
Lenders)

Non Wholly Owned Subsidiary means any direct or indirect Subsidiary of the
Company which is not a wholly owned Subsidiary of the Company

Obligor means a Borrower or a Guarantor

Obligors’ Agent means Innospec Finance Limited (a company incorporated in
England and Wales with registered number 5330706) appointed to act on behalf of
each Obligor in relation to the Finance Documents pursuant to clause 38
(Obligors’ Agent)

 

12



--------------------------------------------------------------------------------

CONFORMED COPY

 

Operating Budget means, in relation to each financial year of the Company, a
budget comprising projected balance sheet, projected profit and loss account and
projected cashflow statement (including details of projected capital
expenditure) for the Group for that financial year delivered to the Agent
pursuant to clause 20.4 (Operating Budget)

Optional Currency means a currency (other than the Base Currency) which complies
with the conditions set out in clause 4.3 (Conditions relating to Optional
Currencies)

Original Financial Statements means:

 

  (a)

in relation to the Company, the audited consolidated financial statements of the
Group for the financial year ended 31 December 2018

 

  (b)

in relation to each Original Obligor other than the Company:

 

  (i)

in connection with each U.S. Obligor, its unaudited financial statements and

 

  (ii)

in connection with each other Obligor, its audited financial statements

for its financial year ended 31 December 2018 and

 

  (c)

in relation to the Group, the 10-Q filing in respect of the period ending
30 June 2019

Original Obligor means an Original Borrower or an Original Guarantor

Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union

Party means a party to this Agreement

Permitted Acquisition means:

 

  (a)

acquisitions by a member of the Group of any shares or partnership interests in
entities which are at the date of this Agreement (and which at the relevant time
remain) its Subsidiaries or in any Subsidiary formed after the date of this
Agreement;

 

  (b)

any acquisition by a member of the Group pursuant to a disposal permitted under
paragraph (c) of Permitted Disposal and any acquisition from net disposal
proceeds as contemplated by paragraph (f) of Permitted Disposal;

 

  (c)

a Permitted Transaction;

 

  (d)

to the extent permitted by clause 22.15(c) (Joint Ventures and Minority
Investments), an investment in a Joint Venture or Minority Investment and

 

  (e)

any other acquisition of any business, assets or shares where such acquisition
satisfies the following criteria:

 

  (i)

at the time of such acquisition no Event of Default is continuing or would occur
as a result of such acquisition

 

  (ii)

if it is an acquisition of a business or assets (other than shares), such
business (or the business for which such assets are to be used) is similar to or
connected with (or related to the development of) the Business

 

13



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iii)

if it is an acquisition of shares, such shares are in a limited liability
company which will, upon such acquisition, become a Subsidiary of the Company

 

  (iv)

the business, assets or shares being acquired have generated positive earnings
before interest tax, depreciation and amortisation for a period of 12 months
before the acquisition is due to become effective and

 

  (v)

the total consideration (both cash and non-cash, including the amount of
indebtedness assumed by the purchaser or any other member of the Group, the
amount of indebtedness remaining in the assets acquired and the amount of any
deferred purchase price) for such acquisition when aggregated with:

 

  (A)

all acquisitions which have been made pursuant to this paragraph (e)

 

  (B)

the amount of loans or credit given pursuant to clause 22.7(d) (Loans) and

 

  (C)

the amount of investments in Joint Ventures or Minority Investments made
pursuant to clause 22.15(c) (Joint Ventures and Minority Investments)

in each case, in the financial year in which such acquisition or investment is
proposed to be made, does not exceed in any financial year $75,000,000 (or its
equivalent in other currencies)

Permitted Disposal means any sale, lease, licence, transfer or other disposal:

 

  (a)

of assets (other than the shares in any Obligor) made in the ordinary course of
trading of the disposing entity

 

  (b)

of assets (other than the shares in any Obligor) in exchange for other assets
comparable or superior as to type and quality

 

  (c)

of assets (other than the shares in any Obligor) which are obsolete for the
purpose for which such assets are normally utilised or which are no longer
required for the purpose of the Business

 

  (d)

which is a Permitted Transaction

 

  (e)

of assets (other than the shares in any Obligor) where the net disposal proceeds
of such assets are reinvested (by the member of the Group making such a
disposal) in other assets of a similar nature and value

 

  (f)

leases of assets (including real estate) which are not (in the reasonable
opinion of the member of the Group granting such lease) required for the
efficient running of its business on arm’s length terms to third parties and the
term of such lease is not more than six years (or if it is more than six years
is capable of being terminated at the option of the lessor at least every six
years during its term)

 

  (g)

of assets (other than the shares in any Obligor) to Joint Ventures or Minority
Investments to the extent permitted pursuant to clause 22.15(c) (Joint Ventures
and Minority Interests)

 

14



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (h)

of receivables disposed of in connection with a Permitted Factoring and Sale and
Leaseback or

 

  (i)

of assets (other than the shares in any Obligor) where the aggregate fair market
value of the assets so sold, leased, transferred or otherwise disposed of by
members of the Group (which are not permitted to be disposed of pursuant to
paragraphs (a) to (d) above) in any financial year of the Company does not
exceed $40,000,000 (or its equivalent in other currencies) or

 

  (j)

to which the Majority Lenders have given their prior written consent

Permitted Factoring and Sale and Leaseback means the sale or disposal of any:

 

  (a)

asset in the ordinary course of trading on terms whereby such asset is or may be
leased to or re-acquired or acquired by a member of the Group or

 

  (b)

receivable where:

 

  (i)

the receivable has been fully written off in the accounts of the relevant member
of the Group in accordance with U.S. GAAP or UK GAAP (as applicable) or

 

  (ii)

the consideration for such receivables is less than $10,000,000 (or its
equivalent in other currencies) in aggregate outstanding at any time during the
term of the Facility and such sale or disposal is without any general right of
recourse to any Obligor

Permitted Indebtedness means Financial Indebtedness:

 

  (a)

incurred under unsecured settlement facilities (including, without limitation,
electronic banking systems, international payments, daylight exposure and UK
three day settlement facilities) entered into by any member of the Group in the
ordinary course of its business to enable it to effect its payment obligations

 

  (b)

to the extent it is applied immediately following being incurred in repayment
and cancellation of Financial Indebtedness outstanding and then only to the
extent that such Financial Indebtedness does not exceed such outstanding
Financial Indebtedness to which it is being applied in repayment thereof

 

  (c)

arising under a loan or credit permitted pursuant to clause 22.7(b) (Loans) and
22.7(c) (Loans) and

 

  (d)

any Financial Indebtedness not falling within paragraphs (a) to (c) (inclusive)
above, the aggregate principal amount of which, for the Group taken as a whole,
does not at any time exceed $100,000,000 (or its equivalent in other
currencies). For the purpose of determining whether the monetary limit in this
paragraph (d) has been exceeded any guarantee, indemnity or counter-indemnity
obligation in respect of Financial Indebtedness falling within this paragraph
(d) shall not be double-counted

Permitted Transaction means:

 

  (a)

any transaction arising under the Finance Documents or otherwise entered into
with a Lender

 

15



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

the solvent liquidation or reorganisation of any member of the Group which is
not an Obligor so long as any payments or assets distributed as a result of such
liquidation or reorganisation are distributed to other members of the Group

 

  (c)

transactions entered into between Obligors or between non-Obligors or by a
non-Obligor where the benefit of the transaction is in favour of an Obligor
provided that the transaction does not adversely affect the interests of such
Obligor or

 

  (d)

transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the incurring or permitting to subsist of Financial
Indebtedness) conducted in the ordinary course of trading on arm’s length terms

 

  (e)

any transaction to which the Majority Lenders have given their prior written
consent

Qualifying Lender has the meaning given to it in clause 13 (Tax gross up and
indemnities)

Quotation Day means, in relation to any period for which an interest rate is to
be determined:

(a)

 

  (i)

(if the currency is sterling) the first day of that period

 

  (ii)

(if the currency is euro) 2 TARGET Days before the first day of that period or

 

  (iii)

(for any other currency), 2 Business Days before the first day of that period

(unless market practice differs in the Relevant Market for that currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Market (and if quotations
would normally be given on more than 1 day, the Quotation Day will be the last
of those days))

Regulations T, U and X means, respectively, Regulations T, U and X of the Board
of Governors of the Federal Reserve System of the U.S. (or any successor) as now
and from time to time in effect

Related Fund in relation to a fund (first fund), means a fund which is managed
or advised by the same investment manager or investment adviser as the first
fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund

Relevant GAAP means, in relation to a company, accounting principles and
practices generally accepted from time to time in such company’s jurisdiction of
incorporation

Relevant Market means, in relation to euro, the European interbank market and,
in relation to any other currency, the London interbank market

Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board

Repeating Representations means each of the representations set out in clause 19
(Representations), except the representations set out in clause 19.5 (Validity
and admissibility in evidence), clause 19.6 (Governing law and enforcement) and
clause 19.8 (No filing or stamp taxes)

 

16



--------------------------------------------------------------------------------

CONFORMED COPY

 

Replacement Benchmark means a benchmark rate which is:

 

  (a)

formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 

  (i)

the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate) or

 

  (ii)

any Relevant Nominating Body

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the Replacement Benchmark will
be the replacement under paragraph (a)(ii) above

 

  (b)

in the opinion of the Majority Lenders and the Obligors, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate or

 

  (c)

in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to a Screen Rate

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian

Resignation Letter means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter)

Resolution Authority means any body which has authority to exercise any
Write-down and Conversion Powers

Restricted Party means a person that is:

 

  (a)

listed on, or owned or controlled by a person listed on, a Sanctions List, or a
person acting on behalf of such a person

 

  (b)

located in or organised under the laws of a country or territory that is the
subject of country-wide or territory-wide Sanctions, or a person who is owned or
controlled by, or acting on behalf of such a person or

 

  (c)

otherwise a subject of Sanctions

Rollover Loan means one or more Loans:

 

  (a)

made or to be made on the same day that a maturing Loan is due to be repaid

 

  (b)

the aggregate amount of which is equal to or less than the amount of the
maturing Loan

 

  (c)

in the same currency as the maturing Loan (unless it arose as a result of the
operation of clause 6.2 (Unavailability of a currency)) and

 

  (d)

made or to be made to the same Borrower for the purpose of refinancing that
maturing Loan

 

17



--------------------------------------------------------------------------------

CONFORMED COPY

 

Sanctions means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority

Sanctions Authority means:

 

  (a)

the Security Council of the United Nations

 

  (b)

the United States of America

 

  (c)

the European Union (and any of its member states)

 

  (d)

the United Kingdom of Great Britain and Northern Ireland

 

  (e)

Switzerland or

 

  (f)

the governments and official institutions or agencies of any of paragraphs
(a) to (e) above, including OFAC, the US Department of State and Her Majesty’s
Treasury

Sanctions List means the Specifically Designated Nationals and Blocked Persons
list the Foreign Sanctions Evaders (FSE) list, and the Sectoral Sanctions
Identification list maintained by OFAC and the Consolidated List of Financial
Sanctions Targets issued by Her Majesty’s Treasury, or any similar list
maintained by, or public announcement of a Sanctions designation made by, a
Sanctions Authority, each as amended, supplemented or substituted from time to
time

Screen Rate means:

 

  (a)

in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate)

 

  (b)

in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate)

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Agent may specify another page or
service displaying the relevant rate after consultation with the Company

Screen Rate Replacement Event means, in relation to a Screen Rate:

 

  (a)

the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Obligors materially changed;

 

18



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)



 

  (i)



  (A)

the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent or

 

  (B)

information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate

 

  (ii)

the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate

 

  (iii)

the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued or

 

  (iv)

the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used or

 

  (c)

the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

 

  (i)

the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Obligors) temporary or

 

  (ii)

that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than the period opposite that Screen Rate in Schedule 12
(Screen Rate contingency periods) or

 

  (d)

in the opinion of the Majority Lenders and the Obligors, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement

Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect

Security Agent means Lloyds Bank plc (formerly known as Lloyds TSB Bank plc)

Specified Time means a day or time determined in accordance with Schedule 9
(Timetables)

Subsidiary means:

 

  (a)

a subsidiary within the meaning of section 1159 of the Companies Act 2006 or

 

  (b)

a subsidiary undertaking within the meaning of section 1162 of the Companies Act
2006 or

 

  (c)

whether or not falling within paragraphs (a) or (b) above, in relation to any
company or corporation, a company or corporation:

 

19



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

which is controlled, directly or indirectly, by the first mentioned company or
corporation

 

  (ii)

more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation or

 

  (iii)

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body

TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007

TARGET Day means any day on which TARGET2 is open for the settlement of payments
in euro

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same)

Termination Date means, subject to clause 7.2 (Extension of Termination Date),
the date falling four years after the date of this Agreement

Total Commitments means the aggregate of the Commitments, being $250,000,000 at
the date of this Agreement

Transfer Certificate means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company

Transfer Date means, in relation to an assignment or a transfer, the later of:

 

  (a)

the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate and

 

  (b)

the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate

UK GAAP means accounting principles and practices generally accepted from time
to time in the United Kingdom

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents

U.S. means the United States of America

U.S. Borrower means the Company and any Additional Borrower which is formed in
the U.S.

U.S. GAAP means accounting principles and practices generally accepted from time
to time in the U.S.

U.S. Group Member means a member of the Group formed in the U.S

 

20



--------------------------------------------------------------------------------

CONFORMED COPY

 

U.S. Guarantor means:

 

  (a)

a Guarantor formed in the U.S.

 

  (b)

the Company, Bachman Services, Inc., Innospec Active Chemicals LLC, Innospec
Fuel Specialties LLC, Innospec Oilfield Chemicals LLC and Independence Oilfield
Chemicals LLC or

 

  (c)

a Guarantor that is not an Obligor as at the date of this Agreement and is not
formed in the U.S. but is treated, for U.S. federal income tax purposes, as a
fiscally transparent branch or partnership owned (directly or indirectly) by the
Company, provided that if such Guarantor is owned indirectly by the Company,
each owner of such Guarantor between the Guarantor and the Company is similarly
treated as a fiscally transparent branch or partnership

U.S. Obligor means a U.S. Borrower or a U.S. Guarantor

U.S. Tax Obligor means:

 

  (a)

a Borrower which is resident for tax purposes in the U.S. or

 

  (b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the U.S. for U.S. federal income tax purposes

Utilisation means a utilisation of the Facility

Utilisation Date means the date of a Utilisation, being the date on which a Loan
is to be made

Utilisation Request means a notice substantially in the form set out in
Schedule 3 (Utilisation Request)

VAT means:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112) and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere

Write-down and Conversion Powers means:

 

  (a)

in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

  (b)

in relation to any other applicable Bail-In Legislation:

 

  (i)

any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

21



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

any similar or analogous powers under that Bail-In Legislation

 

1.2

Construction

 

  (a)

Unless a contrary indication appears, any reference in this Agreement to:

 

  (i)

the Agent, the Arranger, any Finance Party, any Lender, any Obligor or any Party
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees to, or of, its rights and/or obligations under the
Finance Documents;

 

  (ii)

assets includes present and future properties, revenues and rights of every
description;

 

  (iii)

a Finance Document or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (iv)

a group of Lenders includes all the Lenders;

 

  (v)

indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

  (vi)

a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (vii)

a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

  (viii)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

  (ix)

a time of day is a reference to London time.

 

  (b)

The determination of the extent to which a rate is for a period equal in length
to an Interest Period shall disregard any inconsistency arising from the last
day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

  (c)

Clause and Schedule headings are for ease of reference only.

 

  (d)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

  (e)

A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

 

22



--------------------------------------------------------------------------------

CONFORMED COPY

 

1.3

Currency symbols and definitions

USD and dollars denote the lawful currency of the United States of America, £,
GBP and sterling denote the lawful currency of the United Kingdom and €, EUR and
euro denote the single currency of the Participating Member States.

 

1.4

Third party rights

 

  (a)

Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(Third Parties Act) to enforce or to enjoy the benefit of any term of this
Agreement.

 

  (b)

Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

1.5

Italian terms

As far as Italian law is concerned, in this Agreement a reference to any of the
following

 

  (a)

a winding up, bankruptcy, insolvency, administration, dissolution or the like
includes, without limitation, any scioglimento, liquidazione, procedura
concorsuale (including fallimento, concordato preventivo, amministrazione
straordinaria, liquidazione coatta amministrativa, amministrazione straordinaria
delle grandi imprese in stato di insolvenza, misure per la ristrutturazione
industriale delle grandi imprese in stato di insolvenza) or any other similar
proceedings or legal concepts;

 

  (b)

a receiver, administrative receiver, liquidator, commissioner, administrator or
the like includes, without limitation, a curatore, commissario giudiziale,
commissario straordinario, commissario liquidatore, liquidatore or any other
person performing the same function as each of the foregoing;

 

  (c)

a step or procedure taken in connection with insolvency proceedings for any
person includes, without limitation, that person formally making a proposal to
assign its assets pursuant to Article 1977 of the Civil Code (cessione dei beni
ai creditori), implementing a piano di risanamento, entering into an accordo di
ristrutturazione dei debiti, filing a petition for a concordato preventivo or
entering into a similar arrangement for a substantial part of its creditors;

 

  (d)

an assignment, arrangement or composition with or for the benefit of its
creditors or the like, includes, without limitation, an arrangement pursuant to
Article 1977 of the Italian Civil Code (cessione dei beni ai creditori), a piano
di risanamento, an accordo di ristrutturazione dei debiti, a concordato
preventivo or a similar arrangement for the substantial part of the creditors;

 

  (e)

a lease includes, without limitation, a contratto di locazione;

 

  (f)

a matured obligation includes, without limitation, any credito liquido ed
esigibile; and

 

  (g)

a Security or lien is referring to a security or guarantee governed by Italian
law includes, without limitation, any pegno, ipoteca, privilegio speciale
pursuant to Article 46 of Italian Banking Act, fideiussione, garanzia a prima
domanda, cessione del credito in garanzia, and any other garanzia reale or
garanzia personale.

 

23



--------------------------------------------------------------------------------

CONFORMED COPY

 

1.6

Delaware Divisions

For all purposes under the Finance Documents, in connection with any division or
plan of division under the laws of the State of Delaware: (i) if any asset,
rights, obligations or liability of any person becomes the asset, right,
obligation or liability of a different person, then it shall be deemed to have
been transferred from the original person to the subsequent person and (ii) if
any new person comes into existence, such new person shall be deemed to have
been organised on the first date of its existence by the holders of its shares
at such time.

 

2

The Facility

 

2.1

The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a multicurrency revolving loan facility in an aggregate amount equal
to the Total Commitments.

 

2.2

Accordion Facility

 

  (a)

The Company may by giving no less than 15 Business Days’ (or such other period
as the Lenders may otherwise agree) and not more than 30 Business Days’ prior
notice to the Agent request that the Total Commitments be increased (New
Commitments) in an aggregate amount of up to $125,000,000 (Maximum Increase
Amount).

 

  (b)

The Company may, at its discretion and by giving a written notice to the
existing Lenders (Increase Invitation) with a copy to the Agent, invite each of
the existing Lenders to offer to increase the amount of its existing Commitment
by making available the New Commitments pro rata to their existing Commitments
as at the date of the Increase Invitation (the date that the Increase Invitation
is delivered to the Lenders being the Delivery Date).

 

  (c)

No Lender is obliged to agree to increase its Commitment following an Increase
Invitation. Each Lender that agrees to increase its Commitment under an Increase
Invitation (Consenting Lender) shall notify the Company and the Agent of its
agreement by the date falling 20 Business Days (or such other period as the
Lenders may otherwise agree) after the relevant Delivery Date.

 

  (d)

If a Lender does not offer to increase its Commitment in accordance with the
amount requested pursuant to an Increase Invitation (that part of the increase
in its Commitment not accepted by any Lender being the Declined New Commitments)
on or before the date falling 20 Business Days (or such other period as the
Lenders may otherwise agree) after the relevant Delivery Date, the Company may,
at its discretion and by giving a written notice to each Consenting Lender
(Subsequent Increase Invitation) with a copy to the Agent, offer the Declined
New Commitments to each Consenting Lender pro rata to their existing Commitment
as at the date of the Increase Invitation (the date that the Subsequent Increase
Invitation is delivered to the Lenders being the Subsequent Delivery Date).

 

  (e)

No Consenting Lender is obliged to agree to increase its Commitment following a
Subsequent Increase Invitation. Each Consenting Lender that agrees to increase
its Commitment under a Subsequent Increase Invitation (Subsequent Consenting
Lender) shall notify the Company and the Agent of its agreement by the date
falling 10 Business Days after the Subsequent Delivery Date. If the increase in
the Commitments of the Subsequent Consenting Lenders pursuant to any Subsequent
Increase Invitation is, in aggregate, greater than the Declined New Commitments,
the

 

24



--------------------------------------------------------------------------------

CONFORMED COPY

 

  Commitment of each Subsequent Consenting Lender will be increased by the
proportion of the Declined New Commitments which is the same proportion as its
Commitment bears to the Total Commitments (excluding from the Total Commitments
the Commitment of any Lenders that are not Consenting Lenders under the relevant
Increase Invitation), in each case, immediately prior to the issuance of the
relevant Increase Invitation.

 

  (f)

If, after the expiry of the period referred to in clause 2.2(e), any of the
Declined New Commitments are not accepted by a Lender (the amount of the
Declined New Commitments not being made available by any Lender being the New
Commitments Shortfall), then the Company may offer the opportunity to make
available New Commitments in an amount not exceeding the New Commitments
Shortfall to any bank, financial institution, trust, fund or other entity which
is regularly engaged in, or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets (which is not a member
of the Group and is not a Lender).

 

  (g)

The terms applicable to the New Commitments shall be as set out in this
Agreement.

 

  (h)

No later than the date falling 25 Business Days after the later of the relevant
Delivery Date and the relevant Subsequent Delivery Date, the Company shall by
notice to the relevant Consenting Lenders, Subsequent Consenting Lenders (if
any) and any person who wishes to make available any of the New Commitments
Shortfall and is not a member of the Group and is not a Lender (New Commitments
Lender) (if any) (together the Accordion Lenders), with a copy to the Agent,
advise:

 

  (i)

whether the Company has accepted the offer of those Accordion Lenders to
increase the amount of their Commitment;

 

  (ii)

the aggregate amount by which the Total Commitments will be increased (Aggregate
Additional Commitments); and

 

  (iii)

the amount of each Accordion Lender’s share of the Aggregate Additional
Commitments (Relevant Additional Commitment).

 

  (i)

Subject to the conditions precedent set out in clauses 2.2(j) and 2.2(k) below
being satisfied, on (i) the last day of the shortest Interest Period in which
those conditions precedent are satisfied or (ii) such earlier date as may be
agreed between the Company, the Accordion Lenders and the Agent (Increase Date):

 

  (i)

each of the Obligors and any New Commitments Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the New Commitments Lender would have assumed and/or acquired had the New
Commitments Lender been an Original Lender;

 

  (ii)

any New Commitments Lender shall become a Party as a Lender and the New
Commitments Lender and each of the other Finance Parties shall assume
obligations towards one another and acquire rights against one another as that
New Commitments Lender and those Finance Parties would have assumed and/or
acquired had the New Commitments Lender been an Original Lender;

 

  (iii)

the Total Commitments will be increased by the amount of the Aggregate
Additional Commitments;

 

  (iv)

the Commitment of each Accordion Lender will be increased by the amount of its
Relevant Additional Commitment;

 

25



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (v)

the Commitments of the other Lenders shall continue in full force and effect;
and

 

  (vi)

in respect of any new Loans made available on the Increase Date, each Lender’s
participation in each Loan will be equal to the proportion borne by its
Commitment (as increased in accordance with clause 2.2(i)(iv)) to the Total
Commitments (as so increased).

 

  (j)

An increase in the Total Commitments will only be effective:

 

  (i)

on the execution by the Agent of an Increase Confirmation from each Accordion
Lender for the purpose of that increase;

 

  (ii)

in relation to a New Commitments Lender:

 

  (A)

upon the performance by the Agent of all necessary “know your customer” or other
similar checks under applicable laws and regulations in relation to the
assumption of the increased Commitments by the New Commitments Lender, the
completion of which the Agent shall promptly notify to the Company and the New
Commitments Lender;

 

  (B)

once such New Commitments Lender has acceded to this Agreement by delivering a
duly completed and executed Increase Confirmation to the Agent; and

 

  (C)

provided that the arrangement fees to be applied by that New Commitments Lender
to the New Commitments Shortfall to be made available by it shall not exceed
those agreed by or offered to the existing Lenders with respect to the New
Commitments (except as otherwise agreed by the Company and the existing
Lenders);

 

  (iii)

upon each Accordion Lender obtaining credit committee approval (if required);

 

  (iv)

provided the aggregate of the Aggregate Additional Commitments and any increase
in the Total Commitments which has come into effect before the relevant Increase
Date do not exceed the Maximum Increase Amount;

 

  (v)

on the date on which the increase takes effect, payment by the New Commitments
Lender (if there is one) to the Agent (for its own account) of a fee in an
amount equal to the fee which would be payable under clause 24.3 (Assignment or
transfer fee) if the increase in Commitments was a transfer under clause 24.1
(Assignments and transfers by the Lenders) and if the New Commitments Lender was
a New Lender; and

 

  (vi)

if the Agent confirms to the Company and the Lenders that it has received the
following in form and substance satisfactory to it (acting on the instructions
of the Majority Lenders) on or before the date falling 10 Business Days after
the date the Company has notified the relevant Accordion Lenders that it accepts
the offer to increase Commitments and the amount of those Commitments, in
accordance with clause 2.2(h) respectively:

 

26



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (A)

any acquisition documents relating to a Permitted Acquisition if the relevant
increase in the Commitments is requested for the purpose of an acquisition;

 

  (B)

evidence, including a director’s certificate from the Company confirming, that,
if it would be required following the relevant Permitted Acquisition, any
corporate entity to be acquired will become an Additional Guarantor in
accordance with the terms of this Agreement within three months of completion of
the applicable Permitted Acquisition; and

 

  (C)

(if the Agent (acting on the instructions of the Majority Lenders) so requires)
any relevant legal or other due diligence in respect of the relevant Permitted
Acquisition.

 

  (k)

The Company may not seek to increase the Total Commitments or exercise any of
its rights under this clause 2.2 at any time when a Default is continuing.

 

  (l)

Only two increases in the Total Commitments are permitted.

 

  (m)

Each Party shall co-operate to ensure that, on and following the Increase Date,
the proportion of the aggregate amount of all Loans which each Lender holds is
the same as the proportion which the Commitment of each Lender at such time
bears to the Total Commitments.

 

  (n)

The Company must pay to each Accordion Lender for the relevant increase in Total
Commitments a fee in the amount and at the times agreed between the Company and
the Agent in a Fee Letter. A reference in this Agreement to a Fee Letter shall
include any letter referred to in this clause 2.2(n).

 

  (o)

Clause 24.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this clause 2.2 in relation to a New Commitments Lender as
if references in that clause to:

 

  (i)

an Existing Lender were references to all the Lenders immediately prior to the
relevant increase;

 

  (ii)

the New Lender were references to the New Commitments Lender; and

 

  (iii)

a re-transfer and re-assignment were references to respectively a transfer and
assignment.

 

  (p)

The Agent shall notify all Parties of:

 

  (i)

the Increase Date;

 

  (ii)

the amount of the New Commitments being made available by each Lender; and

 

  (iii)

the identity of any New Commitments Lender.

 

  (q)

The Agent is authorised and instructed to enter into such documentation as is
reasonably required to amend this Agreement and any other Finance Document (in
accordance with the terms of this clause 2.2) without the consent of any Lender
other than the applicable Accordion Lender.

 

27



--------------------------------------------------------------------------------

CONFORMED COPY

 

2.3

Finance Parties’ rights and obligations

 

  (a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with clause 2.3(c). The rights of each Finance
Party include any debt owing to that Finance Party under the Finance Documents
and, for the avoidance of doubt, any part of a Loan or any other amount owed by
an Obligor which relates to a Finance Party’s participation in a Facility or its
role under a Finance Document (including any such amount payable to the Agent on
its behalf) is a debt owing to that Finance Party by that Obligor.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

3

Purpose

 

3.1

Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards:

 

  (a)

refinancing existing indebtedness of the Group and the payment of any fees or
expenses, legal or otherwise, incurred in connection with such refinancing;

 

  (b)

funding Permitted Acquisitions and costs, fees and expenses incurred in relation
thereto; and

 

  (c)

the general corporate and working capital purposes of the Group, including
funding capital expenditure and share buy-backs.

 

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4

Conditions of utilisation

 

4.1

Initial conditions precedent

 

  (a)

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part 1 (Conditions Precedent to
Initial Utilisation) of Schedule 2 in form and substance satisfactory to the
Agent. The Agent shall notify the Company and the Lenders promptly upon being so
satisfied.

 

28



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in clause
4.1(a), the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

The Lenders will only be obliged to comply with clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

  (a)

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

 

  (b)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3

Conditions relating to Optional Currencies

 

  (a)

A currency will constitute an Optional Currency in relation to a Loan if it is
sterling or euro or (in the case of any other currency) if:

 

  (i)

it is readily available in the amount required and freely convertible into the
Base Currency in the wholesale market for that currency on the Quotation Day and
the Utilisation Date for that Loan; and

 

  (ii)

it has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the relevant Utilisation Request
for that Loan.

 

  (b)

If the Agent has received a written request from the Company for a currency to
be approved under clause 4.3(a)(ii), the Agent will confirm to the Company by
the Specified Time:

 

  (i)

whether or not the Lenders have granted their approval; and

 

  (ii)

if approval has been granted, the minimum amount (and, if required, integral
multiples) for any subsequent Utilisation in that currency.

 

4.4

Maximum number of Loans

 

  (a)

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation, more than 15 Loans would be outstanding.

 

  (b)

Any Loan made by a single Lender under clause 6.2 (Unavailability of a currency)
shall not be taken into account in this clause 4.4.

 

5

Utilisation

 

5.1

Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

29



--------------------------------------------------------------------------------

CONFORMED COPY

 

5.2

Completion of a Utilisation Request

 

  (a)

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

  (i)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (ii)

the currency and amount of the Utilisation comply with clause 5.3; and

 

  (iii)

the proposed Interest Period complies with clause 10 (Interest Periods).

 

  (b)

Only one Loan may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

 

  (b)

The amount of the proposed Loan must be:

 

  (i)

if the currency selected is the Base Currency, a minimum of $1,000,000 or, if
less, the Available Facility; or

 

  (ii)

if the currency selected is sterling or euro, a minimum of £1,000,000 or
€1,000,000 or, if less, the Available Facility; or

 

  (iii)

if the currency selected is an Optional Currency other than sterling or euro,
the minimum amount (and, if required, integral multiple) specified by the Agent
pursuant to clause 4.3(b)(ii) (Conditions relating to Optional Currencies) or,
if less, the Available Facility; and

 

  (iv)

in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

 

5.4

Lenders’ participation

 

  (a)

If the conditions set out in this Agreement have been met and subject to clause
7.1 (Repayment of Loans) each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.

 

  (b)

The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  (c)

The Agent shall determine the Base Currency Amount of each Loan which is to be
made in an Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in accordance with clause 29.1 (Payments to the Agent), in
each case by the Specified Time.

 

5.5

Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

30



--------------------------------------------------------------------------------

CONFORMED COPY

 

6

Optional currencies

 

6.1

Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan in a Utilisation Request.

 

6.2

Unavailability of a currency

If before the Specified Time on any Quotation Day:

 

  (a)

a Lender notifies the Agent that the Optional Currency requested is not readily
available to it in the amount required; or

 

  (b)

a Lender notifies the Agent that compliance with its obligation to participate
in a Loan in the proposed Optional Currency would contravene a law or regulation
applicable to it,

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender’s proportion of the Base Currency
Amount or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.

 

6.3

Participation in a Loan

Each Lender’s participation in a Loan will be determined in accordance with
clause 5.4(b) (Lenders’ participation).

 

7

Repayment

 

7.1

Repayment of Loans

 

  (a)

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

 

  (b)

Without prejudice to each Borrower’s obligation under clause 7.1(a), if:

 

  (i)

one or more Loans are to be made available to a Borrower:

 

  (A)

on the same day that a maturing Loan is due to be repaid by that Borrower;

 

  (B)

in the same currency as the maturing Loan (unless it arose as a result of the
operation of clause 6.2 (Unavailability of a currency)); and

 

  (C)

in whole or in part for the purpose of refinancing the maturing Loan; and

 

  (ii)

the proportion borne by each Lender’s participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender’s participation in the new Loans to the aggregate amount of those new
Loans, the aggregate amount of the new Loans shall, unless the Company notifies
the Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:

 

31



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (A)

if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  1)

the relevant Borrower will only be required to make a payment under clause 29.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

 

  2)

each Lender’s participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender’s participation in the maturing Loan and that Lender will not be required
to make a payment under clause 29.1 (Payments to the Agent) in respect of its
participation in the new Loans; and

 

  (B)

if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 

  1)

the relevant Borrower will not be required to make a payment under clause 29.1
(Payments to the Agent); and

 

  2)

each Lender will be required to make a payment under clause 29.1 (Payments to
the Agent) in respect of its participation in the new Loans only to the extent
that its participation in the new Loans exceeds that Lender’s participation in
the maturing Loan and the remainder of that Lender’s participation in the new
Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender’s participation in the maturing Loan.

 

7.2

Extension of Termination Date

 

  (a)

The Company may notify the Agent, by delivering a duly completed Extension
Request not less than 30 days and not more than 60 days before the first
anniversary of the date of this Agreement, that it wishes to extend the
Termination Date (such request being the exercise of the Extension Option) to
the date falling 5 years after the date of this Agreement.

 

  (b)

As soon as practicable after receiving the Extension Request, the Agent shall
notify the Lenders of the same and shall request that each Lender promptly, and
in any event not later than the date falling 21 days after the date of the
Extension Request, notify the Agent whether that Lender is willing to extend the
Termination Date.

 

  (c)

If:

 

  (i)

a Lender notifies the Agent that it is willing to extend the Termination Date,
then the Termination Date relating to that Lender’s Commitment shall be extended
and shall be deemed to be the date specified in the Extension Request;

 

32



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

a Lender notifies the Agent that it is not willing to extend the Termination
Date (or fails to respond to the Agent within the 21 day period), then the
Termination Date relating to that Lender’s Commitment shall not be extended and
shall continue to be the date falling four years after the date of this
Agreement.

 

  (d)

The Agent shall promptly notify the Company upon the Agent’s receipt of each
Lender’s response to the proposed extension of the Termination Date pursuant to
this clause 7.2(a).

 

  (e)

If the Termination Date relating to a Lender’s Commitment is extended pursuant
to clause 7.2(c)(i), the commitment fee payable in accordance with clause 12.1
(Commitment fee) shall apply to that Lender’s Commitment until the extended
Termination Date.

 

  (f)

The Company may agree an extension fee in connection with the Extension Option.
Any extension fee shall be payable to each Extension Lender in the amount and at
the times agreed between the Company and each Extension Lender (and each
Extension Lender shall be paid the same fee at the same time).

 

  (g)

Any Lender that does not agree to the Extension Option (or fails to respond to
the Agent within the 21 day period) shall not be deemed to be a non-Consenting
Lender by reason of such refusal (or failure to respond).

 

  (h)

Each Extension Request is irrevocable.

 

8

Prepayment and cancellation

 

8.1

Illegality

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan or it becomes unlawful for any Affiliate
of a Lender for that Lender to do so:

 

  (a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

upon the Agent notifying the Company, the Available Commitment of that Lender
will be immediately cancelled; and

 

  (c)

to the extent that the Lender’s participation has not been transferred pursuant
to clause 8.5(d) (Right of replacement or repayment and cancellation in relation
to a single Lender), each Borrower shall repay that Lender’s participation in
the Loans made to that Borrower on the last day of the Interest Period for each
Loan occurring after the Agent has notified the Company or, if earlier, the date
specified by the Lender in the notice delivered to the Agent (being no earlier
than the last day of any applicable grace period permitted by law) and that
Lender’s corresponding Commitment shall be cancelled in the amount of the
participations repaid.

 

8.2

Change of control

 

  (a)

If any person or group of persons acting in concert gains control of the Company
(a Change of Control):

 

33



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

the Company shall promptly notify the Agent upon becoming aware of that event;

 

  (ii)

a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan);

 

  (iii)

if the Company so requires, the Parties shall enter into good faith
consultations with a view to determining whether and on what terms the Facility
can continue to remain outstanding and be provided;

 

  (iv)

if no agreement between the Lenders and the Company is reached within 30 days of
the Change of Control occurring as to the terms on which the Facility can
continue to remain outstanding and be provided and if a Lender so requires, the
Agent shall cancel that Lender’s Commitment under the Facility and declare that
Lender’s participation in the outstanding Loans, together with accrued interest,
and all other amounts accrued under the Finance Documents owing to that Lender
immediately due and payable, whereupon that Lender’s Commitment under the
Facility will be cancelled and all such outstanding amounts owing to that Lender
will become immediately due and payable.

 

  (b)

For the purpose of clause 8.2(a) control means:

 

  (i)

the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

  (A)

cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of the Company;

 

  (B)

appoint or remove all, or the majority, of the directors or other equivalent
officers of the Company; or

 

  (C)

give directions with respect to the operating and financial policies of the
Company which the directors or other equivalent officers of the Company are
obliged to comply with; or

 

  (ii)

the holding of more than one-half of the issued share capital of the Company
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

 

  (c)

For the purpose of clause 8.2(a) acting in concert means a group of persons who,
pursuant to an agreement or understanding (whether formal or informal), actively
co-operate, through the acquisition by any of them, either directly or
indirectly, of shares in the Company, to obtain or consolidate control of the
Company.

 

8.3

Voluntary cancellation

The Company may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of $5,000,000 and in integral multiples of
$2,500,000) of the Available Facility. Any cancellation under this clause 8.3
shall reduce the Commitments of the Lenders rateably.

 

34



--------------------------------------------------------------------------------

CONFORMED COPY

 

8.4

Voluntary prepayment of Loans

The Borrower to which a Loan has been made may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but if in part, being an
amount that reduces the Base Currency Amount of the Loan by a minimum amount of
$1,000,000 and in integral multiples of $500,000).

 

8.5

Right of replacement or repayment and cancellation in relation to a single
Lender

 

  (a)

If:

 

  (i)

any sum payable to any Lender by an Obligor is required to be increased under
clause 13.2(c) (Tax gross-up); or

 

  (ii)

any Lender claims indemnification from the Company under clause 13.3 (Tax
indemnity) or clause 14.1 (Increased costs),

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans or give the Agent notice of its intention to
replace that Lender in accordance with clause 8.5(d).

 

  (b)

On receipt of a notice of cancellation referred to in clause 8.5(a), the
Commitment of that Lender shall immediately be reduced to zero.

 

  (c)

On the last day of each Interest Period which ends after the Company has given
notice of cancellation under clause 8.5(a) (or, if earlier, the date specified
by the Company in that notice), each Borrower to which a Loan is outstanding
shall repay that Lender’s participation in that Loan.

 

  (d)

If:

 

  (i)

any of the circumstances set out in clause 8.5(a) apply to a Lender; or

 

  (ii)

an Obligor becomes obliged to pay any amount in accordance with clause 8.1 to
any Lender,

the Company may on 10 Business Days’ prior notice to the Agent and that Lender,
replace that Lender by requiring that Lender to (and, to the extent permitted by
law, that Lender shall) transfer pursuant to clause 24 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement to an
Eligible Institution which confirms its willingness to assume and does assume
all the obligations of the transferring Lender in accordance with clause 24
(Changes to the Lenders) for a purchase price in cash payable at the time of the
transfer in an amount equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest (to the extent
that the Agent has not given a notification under clause 24.9 (Pro rata interest
settlement)), Break Costs and other amounts payable in relation thereto under
the Finance Documents.

 

  (e)

The replacement of a Lender pursuant to clause 8.5(d) shall be subject to the
following conditions:

 

35



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

the Company shall have no right to replace the Agent;

 

  (ii)

neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

 

  (iii)

in no event shall the Lender replaced under clause 8.5(d) be required to pay or
surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 

  (iv)

the Lender shall only be obliged to transfer its rights and obligations pursuant
to clause 8.5(d) once it is satisfied that it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to that transfer.

 

  (f)

A Lender shall perform the checks described in clause 8.5(e)(iv) as soon as
reasonably practicable following delivery of a notice referred to in clause
8.5(d) and shall notify the Agent and the Company when it is satisfied that it
has complied with those checks.

 

8.6

Restrictions

 

  (a)

Any notice of cancellation or prepayment given by any Party under this clause 8
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

  (c)

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 

  (d)

The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (e)

Subject to clause 2.2 (Accordion Facility), no amount of the Total Commitments
cancelled under this Agreement may be subsequently reinstated.

 

  (f)

If the Agent receives a notice under this clause 8 it shall promptly forward a
copy of that notice to either the Company or the affected Lender, as
appropriate.

 

  (g)

If all or part of any Lender’s participation in a Loan is repaid or prepaid and
is not available for redrawing (other than by operation of clause 4.2 (Further
conditions precedent)), an amount of that Lender’s Commitment (equal to the Base
Currency Amount of the amount of the participation which is repaid or prepaid)
will be deemed to be cancelled on the date of repayment or prepayment.

 

8.7

Application of prepayments

Any prepayment of a Loan pursuant to clause 8.2 or clause 8.4 shall be applied
pro rata to each Lender’s participation in that Loan.

 

36



--------------------------------------------------------------------------------

CONFORMED COPY

 

9

Interest

 

9.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a)

Margin; and

 

  (b)

LIBOR or, in relation to any Loan in euro, EURIBOR.

 

9.2

Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than 6 Months, on the dates falling at 6 monthly intervals after the
first day of the Interest Period).

 

9.3

Margin adjustments

 

  (a)

In this clause:

Total Net Debt and EBITDA have the meanings given to them in clause 21.1
(Financial definitions)

 

  (b)

The initial Margin is 1.05% per annum.

 

  (c)

The Margin will be calculated by reference to the table below and the
information set out in the relevant Compliance Certificate:

 

Column 1 - Ratio of Total Net Debt to EBITDA

   Column 2 - Margin (% per
annum)

Greater than 2.50:1

   2.30

Less than or equal to 2.50:1 and greater than 2.00:1

   1.80

Less than or equal to 2.00:1 and greater than 1.5:1

   1.55

Less than or equal to 1.5:1 and greater than 1:1

   1.30

Less than or equal to 1:1

   1.05

 

  (d)

Any change in the Margin will, subject to clauses 9.3(e) and 9.3(f) below, apply
to each Loan on the earlier of

 

  (i)

the date that is 5 Business Days after the date of receipt by the Agent of the
relevant Compliance Certificate or,

 

  (ii)

if the relevant Compliance Certificate is not delivered on time, on the last
date on which that Compliance Certificate should have been delivered pursuant to
clause 20.2(a) (Compliance Certificate) of this Agreement.

 

  (e)

For so long as an Event of Default is continuing, or a Compliance Certificate
relating to financial statements for a Relevant Period has not been delivered by
the Company within the applicable period and remains outstanding, the Margin
will be the highest applicable rate, being 2.30% per annum.

 

37



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (f)

If the Margin has been calculated on the basis of a Compliance Certificate but
would have been higher if it had been based on the subsequent financial
statements of the Group, the Margin will instead be calculated by reference to
the subsequent financial statements of the Group. If, in this event, any amount
of interest has been paid by a Borrower on the basis of the Compliance
Certificate, that Borrower must immediately on demand pay to the Agent any
shortfall in the amount which would have been paid to the Lenders if the Margin
had been calculated by reference to the subsequent financial statements.

 

9.4

Default interest

 

  (a)

If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to clause 9.4(b) below, is 1% per annum higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this clause 9.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

  (b)

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

  (ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be 1% per annum higher than the rate which would have applied if
the overdue amount had not become due.

 

  (c)

Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

9.5

Notification of rates of interest

 

  (a)

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

  (b)

The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan.

 

10

Interest Periods

 

10.1

Selection of Interest Periods

 

  (a)

A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan.

 

  (b)

Subject to this clause 10, a Borrower (or the Obligor’s Agent) may select an
Interest Period of one, three or six Months or of any other period agreed
between the Obligor’s Agent, the Agent and all the Lenders.

 

  (c)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

38



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

Each Interest Period for a Loan shall start on the Utilisation Date.

 

  (e)

A Loan has one Interest Period only.

 

10.2

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11

Changes to the calculation of interest

 

11.1

Unavailability of Screen Rate

 

  (a)

Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.

 

  (b)

Cost of funds: If no Screen Rate is available for LIBOR or, if applicable,
EURIBOR for:

 

  (i)

the currency of a Loan; or

 

  (ii)

the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

there shall be no LIBOR or EURIBOR for that Loan and clause 11.3 shall apply to
that Loan for that Interest Period.

 

11.2

Market disruption

If before close of business in London on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 35% of that Loan) that the cost to it of funding
its participation in that Loan from the wholesale market for the relevant
currency would be in excess of LIBOR or, if applicable, EURIBOR then clause 11.3
shall apply to that Loan for the relevant Interest Period.

 

11.3

Cost of funds

 

  (a)

If this clause 11.3 applies, the rate of interest on the relevant Lender’s share
of the relevant Loan for the relevant Interest Period shall be the percentage
rate per annum which is the sum of:

 

  (i)

the Margin; and

 

  (ii)

the rate notified to the Agent by that Lender as soon as practicable and in any
event within 2 Business Days of the first day of that Interest Period (or, if
earlier, on the date falling 5 Business Days before the date on which interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select.

 

  (b)

If this clause 11.3 applies and the Agent or the Company so requires, the Agent
and the Company shall enter into negotiations (for a period of not more than 30
days) with a view to agreeing a substitute basis for determining the rate of
interest.

 

39



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

Any alternative basis agreed pursuant to clause 11.3(b) shall, with the prior
consent of all the Lenders and the Company, be binding on all Parties.

 

  (d)

If this clause 11.3 applies pursuant to clause 11.2 and:

 

  (i)

a Lender’s Funding Rate is less than LIBOR or, in relation to any Loan in euro,
EURIBOR; or

 

  (ii)

a Lender does not supply a quotation by the time specified in clause
11.3(a)(ii),

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of clause 11.3(a), to be LIBOR
or, in relation to a Loan in euro, EURIBOR.

 

11.4

Notification to Company

If clause 11.3 applies the Agent shall, as soon as is practicable, notify the
Company.

 

11.5

Break Costs

 

  (a)

Each Borrower shall, within 3 Business Days of demand by a Finance Party, pay to
that Finance Party its Break Costs attributable to all or any part of a Loan or
Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

  (b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

12

Fees

 

12.1

Commitment fee

 

  (a)

The Company shall pay to the Agent (for the account of each Lender) a fee in the
Base Currency computed at the rate of 35% of the applicable Margin per annum on
that Lender’s Available Commitment for the Availability Period.

 

  (b)

The accrued commitment fee is payable on the last day of each successive period
of 3 Months which ends during the Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

12.2

Arrangement fee

The Company shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

12.3

Agency fee

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

12.4

Document Co-ordination fee

 

40



--------------------------------------------------------------------------------

CONFORMED COPY

 

The Borrowers shall pay to the Document Co-ordinator (for its own account) a
document co-ordinator fee in the amount and at the time agreed in a Fee Letter.

 

13

Tax gross up and indemnities

 

13.1

Definitions

 

  (a)

In this Agreement:

Borrower DTTP Filing means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

 

  (i)

where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Part 2 (The Original Lenders)) of Schedule 1 and

 

  (A)

where the Borrower is an Original Borrower, is filed with HM Revenue & Customs
within 30 days of the date of this Agreement or

 

  (B)

where the Borrower is an Additional Borrower, is filed with HM Revenue & Customs
within 30 days of the date on which that Borrower becomes an Additional Borrower
or

 

  (ii)

where it relates to a Treaty Lender that is not an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the documentation which it executed on becoming a Party as a
Lender, and

 

  (A)

where the Borrower is a Borrower as at the date on which that Treaty Lender
becomes a Party as a Lender, is filed with HM Revenue & Customs within 30 days
of that date or

 

  (B)

where the Borrower is not a Borrower as at the date on which that Treaty Lender
becomes a Party as a Lender, is filed with HM Revenue & Customs within 30 days
of the date on which that Borrower becomes an Additional Borrower

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document

Qualifying Lender means:

 

  (i)

a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

  (A)

a Lender:

 

  1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA or

 

41



--------------------------------------------------------------------------------

CONFORMED COPY

 

  2)

in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or

 

  (B)

a Lender which is:

 

  1)

a company resident in the United Kingdom for United Kingdom tax purposes

 

  2)

a partnership each member of which is:

 

  a)

a company so resident in the United Kingdom or

 

  b)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA

 

  3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company or

 

  (C)

a Treaty Lender or

 

  (ii)

in respect of a payment that is treated under the Internal Revenue Code as U.S.
source interest in connection with this Agreement, a Lender which is:

 

  (A)

a U.S. person within the meaning of section 7701(a)(30) of the Internal Revenue
Code, provided such Lender timely has delivered to the Agent for transmission to
the Obligor making such payment two original copies of IRS Form W-9 (or any
successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying its status as a “U.S. person”

 

  (B)

a Treaty Lender with respect to the United States of America that is entitled to
receive payments under the Finance Documents without deduction or withholding of
any U.S. federal income Taxes, provided such Lender timely has delivered to the
Agent for transmission to the Obligor making such payment two original copies of
IRS Form W-8BEN-E (or any successor form) either directly or under cover of IRS
Form W-8IMY (or any successor form) certifying its entitlement to receive such
payments without any such deduction or withholding under a double taxation
treaty

 

42



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (C)

entitled to receive such payments without deduction or withholding of any U.S.
federal income Taxes under the “portfolio interest” exemption under section
881(c) of the Internal Revenue Code, provided such Lender timely has delivered
to the Agent for transmission to the Obligor making such payment two original
copies of IRS Form W-8BEN-E (or any successor form), as applicable, either
directly or under cover of IRS Form W-8IMY (or any successor form) claiming
exemption from withholding in respect of such payments under the portfolio
interest exemption, along with a statement validly certifying that such Lender
(A) is not a “bank” for purposes of section 881(c)(3)(A) of the Internal Revenue
Code and (B) is not a “10 percent shareholder” of the relevant Obligor within
the meaning of section 881(c)(3)(B) of the Internal Revenue Code or

 

  (D)

otherwise entitled to receive payments under the Finance Documents without
deduction or withholding of any U.S. federal income Taxes either as a result of
such payments being effectively connected with the conduct by such Lender of a
trade or business within the U.S. or under another applicable exemption,
provided such Lender timely has delivered to the Agent for transmission to the
Obligor making such payment two original copies of either (1) IRS Form W 8ECI
(or any successor form) either directly or under cover of IRS Form W-8IMY (or
any successor form) certifying that the payments made pursuant to the Finance
Documents are effectively connected with the conduct by that Lender of a trade
or business within the U.S. or (2) such other applicable form prescribed by the
IRS certifying as to such Lender’s entitlement to exemption from U.S.
withholding tax with respect to all payments to be made to such Lender under the
Finance Documents

provided, however, that no Lender shall cease to be a Qualifying Lender under
this paragraph (ii) by reason or any deduction or withholding that is imposed
under FATCA or

 

  (iii)

in respect of a payment by an Obligor incorporated other than in the United
Kingdom or the United States of America, any Lender

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

 

  (i)

a company resident in the United Kingdom for United Kingdom tax purposes

 

  (ii)

a partnership each member of which is:

 

  (A)

a company so resident in the United Kingdom or

 

  (B)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA or

 

43



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction

Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under clause 13.2 or a payment under clause 13.3

Treaty Lender means, in respect of a jurisdiction, a Lender entitled under the
provisions of a double taxation treaty to receive payments of interest from a
person resident in such jurisdiction without a Tax Deduction (subject to the
completion of any necessary procedural formalities)

Treaty State means a jurisdiction having a double taxation agreement (Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest

UK Non-Bank Lender means:

 

  (i)

an Original Lender listed in part 2 (The Original Lenders) of Schedule 1 which
is a UK Non-Bank Lender and

 

  (ii)

a Lender which is not an Original Lender and which gives a Tax Confirmation in
the documentation which it executes on becoming a Party as a Lender

 

  (b)

Unless a contrary indication appears, in this clause 13 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.

 

13.2

Tax gross-up

 

  (a)

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b)

The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Company
and that Obligor.

 

  (c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

44



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

A payment shall not be increased under clause 13.2(c) by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 

  (i)

the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

 

  (ii)

the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender; and:

 

  (A)

an officer of HM Revenue & Customs has given (and not revoked) a direction
(Direction) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and

 

  (B)

the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 

  (iii)

the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender and:

 

  (A)

the relevant Lender has not given a Tax Confirmation to the Company; and

 

  (B)

the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Company, on the basis that the Tax
Confirmation would have enabled the Company to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
ITA; or

 

  (iv)

the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under clause
13.2(h) or 13.2(i) as applicable.

 

  (e)

A payment shall not be increased under clause 13.2(c) by reason of a Tax
Deduction on account of U.S. federal income Tax, if on the date on which the
payment falls due the payment could have been made to the relevant Lender
without such Tax Deduction if the Lender had been a Qualifying Lender described
in paragraph (ii) of the definition of Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender described in paragraph
(ii) of the definition of Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or treaty or any
published practice or published concession of any relevant taxing authority.

 

  (f)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

45



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (g)

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

  (h)



 

  (i)

Subject to clause 13.2(h)(ii), a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

 

  (ii)



 

  (A)

A Treaty Lender which is an Original Lender and that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence opposite its name in Part 2 (The Original Lenders) of Schedule 1; and

 

  (B)

a Treaty Lender which is not an Original Lender and that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence in the documentation which it executes on becoming a Party as a
Lender,

and, having done so, that Lender shall be under no obligation pursuant to clause
13.2(h)(i).

 

  (i)

If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with clause 13.2(h)(ii) and:

 

  (i)

a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

 

  (ii)

a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

 

  (A)

that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

  (B)

HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.

 

46



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (j)

If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with clause 13.2(h)(ii), no Obligor shall make a
Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment or its participation in
any Loan unless the Lender otherwise agrees.

 

  (k)

A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

 

  (l)

A UK Non-Bank Lender which is an Original Lender gives a Tax Confirmation to the
Company by entering into this Agreement.

 

  (m)

A UK Non-Bank Lender shall promptly notify the Company and the Agent if there is
any change in the position from that set out in the Tax Confirmation.

 

13.3

Tax indemnity

 

  (a)

The Company shall (within 3 Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

  (b)

Clause 13.3(a) shall not apply:

 

  (i)

with respect to any Tax assessed on a Finance Party:

 

  (A)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (B)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

  (ii)

to the extent a loss, liability or cost:

 

  (A)

is compensated for by an increased payment under clause 13.2;

 

  (B)

would have been compensated for by an increased payment under clause 13.2 but
was not so compensated solely because one of the exclusions in clause 13.2(d)
applied; or

 

  (C)

relates to a FATCA Deduction required to be made by a Party.

 

  (c)

A Protected Party making, or intending to make a claim under clause 13.3(a)
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Company.

 

  (d)

A Protected Party shall, on receiving a payment from an Obligor under this
clause 13.3, notify the Agent.

 

47



--------------------------------------------------------------------------------

CONFORMED COPY

 

13.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

  (b)

that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

13.5

Lender status confirmation

Each Lender which is not an Original Lender shall indicate, in the documentation
which it executes on becoming a Party as a Lender, and for the benefit of the
Agent and without liability to any Obligor, which of the following categories it
falls in:

 

  (a)

not a Qualifying Lender;

 

  (b)

a Qualifying Lender (other than a Treaty Lender); or

 

  (c)

a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this clause
13.5 then that Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Company). For the avoidance of doubt, the
documentation which a Lender executes on becoming a Party as a Lender shall not
be invalidated by any failure of a Lender to comply with this clause 13.5.

 

13.6

Stamp taxes

The Company shall pay and, within 3 Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

13.7

VAT

 

  (a)

All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to clause 13.7(b), if VAT is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

 

48



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

If VAT is or becomes chargeable on any supply made by any Finance Party
(Supplier) to any other Finance Party (Recipient) under a Finance Document, and
any Party other than the Recipient (Relevant Party) is required by the terms of
any Finance Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

 

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause 13.7(b)(i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (c)

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

  (d)

Any reference in this clause 13.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

 

  (e)

In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

13.8

FATCA information

 

  (a)

Subject to clause 13.8(c), each Party shall, within 10 Business Days of a
reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

49



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to clause 13.8(a)(i) that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

  (c)

Clause 13.8(a) shall not oblige any Finance Party to do anything, and clause
13.8(a)(iii) shall not oblige any other Party to do anything, which would or
might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
clause 13.8(a)(i) or 13.8(a)(ii) (including, for the avoidance of doubt, where
clause 13.8(c) applies), then such Party shall be treated for the purposes of
the Finance Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

  (e)

If a Borrower is a U.S. Tax Obligor or the Agent reasonably believes that its
obligations under FATCA or any other applicable law or regulation require it,
each Lender shall, within 10 Business Days of:

 

  (i)

where an Original Borrower is a U.S. Tax Obligor and the relevant Lender is an
Original Lender, the date of this Agreement;

 

  (ii)

where a Borrower is a U.S. Tax Obligor on a date on which any other Lender
becomes a Party as a Lender, that date;

 

  (iii)

the date a new U.S. Tax Obligor accedes as a Borrower; or

 

  (iv)

where a Borrower is not a U.S. Tax Obligor, the date of a request from the
Agent,

supply to the Agent:

 

  (A)

a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

 

  (B)

any withholding statement or other document, authorisation or waiver as the
Agent may require to certify or establish the status of such Lender under FATCA
or that other law or regulation.

 

  (f)

The Agent shall provide any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to clause
13.8(e) to the relevant Borrower.

 

50



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (g)

If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the Agent by a Lender pursuant to clause 13.8(e) is or
becomes materially inaccurate or incomplete, that Lender shall promptly update
it and provide such updated withholding certificate, withholding statement,
document, authorisation or waiver to the Agent unless it is unlawful for the
Lender to do so (in which case the Lender shall promptly notify the Agent). The
Agent shall provide any such updated withholding certificate, withholding
statement, document, authorisation or waiver to the relevant Borrower.

 

  (h)

The Agent may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from a Lender pursuant to clause
13.8(e) or 13.8(g) without further verification. The Agent shall not be liable
for any action taken by it under or in connection with clauses 13.8(e), 13.8(f)
or 13.8(g).

 

13.9

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.

 

14

Increased costs

 

14.1

Increased costs

 

  (a)

Subject to clause 14.3 the Obligor’s Agent shall, within 3 Business Days of a
demand by the Agent, pay for the account of a Finance Party the amount of any
Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation; or

 

  (ii)

compliance with any law or regulation; or

 

  (iii)

the implementation or application of, or compliance with, Basel III or CRD IV or
any other law or regulation which implements Basel III or CRD IV (whether such
implementation, application or compliance is by a government, regulator, the
Lender or any of its Affiliates),

made after the date of this Agreement, provided that the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives (thereunder or issued in connection therewith or in
implementation thereof) shall, in each case, be deemed to be a change in law
after the date of this Agreement, regardless of the date enacted, adopted,
issued or implemented

 

  (b)

In this Agreement Increased Costs means:

 

51



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (ii)

an additional or increased cost; or

 

  (iii)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

14.2

Increased cost claims

 

  (a)

A Finance Party intending to make a claim pursuant to clause 14.1 shall notify
the Agent of the event giving rise to the claim, following which the Agent shall
promptly notify the Company.

 

  (b)

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

14.3

Exceptions

 

  (a)

Clause 14.1 does not apply to the extent any Increased Cost is:

 

  (i)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii)

attributable to a FATCA Deduction required to be made by a Party;

 

  (iii)

compensated for by clause 13.3 (Tax indemnity) (or would have been compensated
for under clause 13.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in clause 13.3(b) (Tax indemnity) applied);

 

  (iv)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

  (v)

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) (Basel II) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, the Lender or any of its Affiliates).

 

  (b)

In this clause 14.3:

 

  (i)

a reference to a Tax Deduction has the same meaning given to the term in clause
13.1 (Definitions); and

 

52



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

Basel III means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.”

 

15

Other indemnities

 

15.1

Currency indemnity

 

  (a)

If any sum due from an Obligor under the Finance Documents (Sum), or any order,
judgment or award given or made in relation to a Sum, has to be converted from
the currency (First Currency) in which that Sum is payable into another currency
(Second Currency) for the purpose of:

 

  (i)

making or filing a claim or proof against that Obligor;

 

  (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  (b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

15.2

Other indemnities

The Borrowers shall (or shall procure that an Obligor will), within 3 Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:

 

  (a)

the occurrence of any Event of Default;

 

  (b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of clause 28 (Sharing among the Finance Parties);

 

  (c)

funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

 

53



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Company.

 

15.3

Indemnity to the Agent

The Borrowers shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

  (a)

investigating any event which it reasonably believes is a Default;

 

  (b)

entering into or performing any foreign exchange contract for the purposes of
clause 6 (Optional currencies);

 

  (c)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  (d)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

 

15.4

Limitation on indemnities

Nothing in this clause 15 shall require any Borrower or other Obligor to pay any
amount to any Finance Party or to undertake any obligation or liability to pay
such amount, if the payment (or undertaking of any obligation or liability to
make such payment) would cause or result in any material adverse tax
consequences to any U.S. Obligor pursuant to Section 957 of the Internal Revenue
Code.

 

16

Mitigation by the Lenders

 

16.1

Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
clause 8.1 (Illegality), clause 13 (Tax gross up and indemnities) or clause 14
(Increased costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

 

  (b)

Clause 16.1(a) does not in any way limit the obligations of any Obligor under
the Finance Documents.

 

16.2

Limitation of liability

 

  (a)

The Borrowers shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under clause 16.1.

 

  (b)

A Finance Party is not obliged to take any steps under clause 16.1 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

 

54



--------------------------------------------------------------------------------

CONFORMED COPY

 

17

Costs and expenses

 

17.1

Transaction expenses

The Borrowers shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, execution and
syndication of:

 

  (a)

this Agreement and any other documents referred to in this Agreement; and

 

  (b)

any other Finance Documents executed after the date of this Agreement.

 

17.2

Amendment costs

If:

 

  (a)

an Obligor requests an amendment, waiver or consent; or

 

  (b)

an amendment is required pursuant to clause 29.9 (Change of currency),

the Obligor’s Agent shall, within 3 Business Days of demand, reimburse the Agent
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

 

17.3

Enforcement costs

The Obligor’s Agent shall, within 3 Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

18

Guarantee and indemnity

 

18.1

Guarantee and indemnity

 

  (a)

Each Guarantor (other than a U.S. Guarantor) irrevocably and unconditionally,
jointly and severally:

 

  (i)

guarantees to each Finance Party punctual performance by each Borrower (other
than a U.S. Borrower) of all that Borrower’s obligations under the Finance
Documents;

 

  (ii)

undertakes with each Finance Party that whenever a Borrower (other than a U.S.
Borrower) does not pay any amount when due under or in connection with any
Finance Document, that Guarantor shall immediately on demand pay that amount as
if it was the principal obligor; and

 

  (iii)

indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it
under this clause 18.1(a) is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which that
Finance Party would otherwise have been entitled to recover.

 

  (b)

Each U.S. Guarantor irrevocably and unconditionally, jointly and severally:

 

55



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Finance Documents;

 

  (ii)

undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that U.S.
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

  (iii)

indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it
under this clause 18.1(b) is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which that
Finance Party would otherwise have been entitled to recover.

 

18.2

Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

18.3

Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this clause 18 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

18.4

Waiver of defences

The obligations of each Guarantor under this clause 18 will not be affected by
an act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause 18 (without
limitation and whether or not known to it or any Finance Party) including:

 

  (a)

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

  (b)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

  (d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e)

any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

 

56



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (f)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

  (g)

any insolvency or similar proceedings.

 

18.5

Guarantor Intent

Without prejudice to the generality of clause 18.4, each Guarantor expressly
confirms that it intends that this guarantee shall extend from time to time to
any (however fundamental and of whatsoever nature and whether or not more
onerous) variation, increase, extension or addition of or to any of the Finance
Documents and/or any facility or amount made available under any of the Finance
Documents for the purposes of or in connection with any of the following:
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
new borrowers; any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing.

 

18.6

Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

18.7

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

  (b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this clause 18.

 

18.8

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this clause 18:

 

  (a)

to be indemnified by an Obligor;

 

57



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

 

  (c)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

  (d)

to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under clause 18.1;

 

  (e)

to exercise any right of set-off against any Obligor; and/or

 

  (f)

to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with clause 29 (Payment mechanics).

 

18.9

Release of Guarantors’ right of contribution

If any Guarantor (Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

  (a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

  (b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

18.10

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

18.11

Guarantee limitation - U.S.

 

  (a)

Each U.S. Guarantor represents and warrants to each Finance Party that:

 

  (i)

the fair saleable value of each U.S. Obligor’s assets exceeds the total amount
of liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, in each case valued at the probable liability of such U.S. Obligor
with respect thereto) of such U.S. Obligor on a consolidated basis as they
become absolute and mature;

 

58



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

the present fair saleable value of the assets of each U.S. Obligor is not less
than the amount that will be required to pay its probable liabilities as they
become absolute and matured;

 

  (iii)

each U.S. Obligor will be able to realize upon its assets and will have
sufficient cash flow from operations to enable it to pay its debts, other
liabilities and contingent obligations as they mature in the ordinary course of
its business; and

 

  (iv)

each U.S. Obligor does not have unreasonably small capital with which to engage
in its anticipated businesses.

 

  (b)

Each representation and warranty in this clause 18.11(b):

 

  (i)

is made by each U.S. Guarantor on the date of this Agreement;

 

  (ii)

is deemed to be repeated by:

 

  (A)

each Additional Guarantor on the date that Additional Guarantor becomes a U.S.
Guarantor; and

 

  (B)

each U.S. Guarantor on the date of each Utilisation Request; and

is, when repeated, applied to the circumstances existing at the time of
repetition.

 

  (c)

Notwithstanding any term or provision of this clause 18 or any other term in
this Agreement or any Finance Document, if any U.S. federal or state fraudulent
conveyance laws are determined by a court of competent jurisdiction to be
applicable to the obligations of a U.S. Guarantor hereunder, such U.S.
Guarantor’s obligations hereunder shall be limited to the maximum aggregate
amount of the obligations that would not render such U.S. Guarantor’s
obligations subject to avoidance under applicable U.S. federal or state
fraudulent conveyance laws.

 

18.12

Guarantee limitation – Italy

 

  (a)

Notwithstanding any other provisions to the contrary in this Agreement, the
obligations of any Italian Obligor under this clause 18 in respect of the
obligations of any Obligor which is not a subsidiary (pursuant to article 2359
of the Italian Civil Code) of such Italian Obligor shall not exceed, at any
time, an amount equal to the aggregate principal amount of any intercompany
loans or other financial support in any form (including for the avoidance of
doubt, documentary credit and other items constituting Financial Indebtedness
but excluding any equity (Capitale and riserve), advanced (or granted) to such
Italian Obligor (or any of its direct or indirect subsidiaries pursuant to
article 2359 of the Italian Civil Code), directly or indirectly, by any Obligor
on or after the date of this Agreement as resulting from time to time from the
latest financial statements duly approved by the shareholders meeting of such
Italian Obligor and/or any of its direct or indirect subsidiaries, as the case
may be, provided that in order to comply with the provisions of Italian law in
relation to financial assistance (including article 2358 and/or article 2474, as
applicable, of the Italian Civil Code), no Obligor incorporated under the laws
of Italy shall be liable as a Guarantor under this Agreement in relation to:

 

59



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

the obligations of any Obligor, as Borrower or as Guarantor in respect of any
proceeds which is used or intended to be used, directly or indirectly, to
finance the acquisition of such Italian Obligor (or any of its direct or
indirect holding companies) or the subscription of any shares of such Italian
Obligor (or any of its direct or indirect holding companies) (or to refinance
any existing indebtedness incurred for such purposes);

 

  (ii)

the obligations of any Obligor under any guarantee given by such Obligor under
this clause 18 in respect of the obligations referred to in paragraph (i) above.

 

  (b)

Notwithstanding any provision to the contrary herein and/or in any Finance
Documents, in order to comply with the mandatory provisions of Italian law in
relation to (i) maximum interest rates (including Law No. 108 of 7 March 1996
(as amended and/or restated from time to time, the Italian Usury Law) and
article 1815 of the Italian Civil Code) and (ii) capitalisation of interests
(including article 1283 of the Italian Civil Code and article 120 of the Italian
Banking Law), the obligations of any Italian Obligor under this clause 18 shall
not include and shall not extend to (A) any interest qualifying as usurious
pursuant the Italian Usury Law and (B) any interest on overdue amounts
compounded in violation of the provisions set forth by article 1283 of the
Italian Civil Code and/or article 120 of the Italian Banking Law, respectively.

 

  (c)

For the avoidance of doubt, any payment made by an Italian Guarantor, in its
capacity as guarantor under or in connection with this Agreement and the other
Finance Documents, shall automatically reduce pro tanto the outstanding amounts
of any outstanding intercompany loans or similar arrangements due by such
Italian Guarantor to any Obligor or any other member of the Group.

 

  (d)

Without prejudice to the paragraphs above, in any event, pursuant to article
1938 of the Italian Civil Code, the maximum amount that any Italian Obligor may
be required to pay in respect of its obligations as Guarantor under the Finance
Documents shall not exceed 120 per cent of the Total Commitments (or its
equivalent in any other currency).

 

18.13

Guarantee limitation - Germany

 

  (a)

In this clause 18.13:

 

  (i)

Auditors’ Determination shall have the meaning ascribed to that term in
paragraph (e) below.

 

  (ii)

Enforcement Notice shall have the meaning ascribed to that term in paragraph
(d) below.

 

  (iii)

German Guarantor means any Guarantor incorporated in Germany as (x) a limited
liability company (Gesellschaft mit beschränkter Haftung – GmbH) (a German GmbH
Guarantor) or (y) a limited partnership (Kommanditgesellschaft) with a limited
liability company as general partner (a German GmbH & Co. KG Guarantor) in
relation to whom the Finance Party (or the Agent) intends to demand payment
under the guarantee set out in this clause 18.13.

 

60



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iv)

Guaranteed Obligor shall have the meaning ascribed to that term in paragraph
(b) below.

 

  (v)

Management Determination shall have the meaning ascribed to that term in
paragraph (d) below.

 

  (vi)

Net Assets means the relevant company’s assets (Section 266 para. (2) A, B, C, D
and E German Commercial Code (Handelsgesetzbuch), less the aggregate of its
liabilities (Section 266 para. (3) B (but disregarding any accruals
(Rückstellungen) in respect of a potential enforcement of this guarantee or any
Security), C, D and E German Commercial Code), the amount of profits (Gewinne)
not available for distribution to its shareholders in accordance with section
268 para. 8 German Commercial Code and the amount of its stated share capital
(Stammkapital).

 

  (b)

Each Finance Party agrees not to enforce the guarantee and indemnity (the
Guarantee) created under this Agreement by a German Guarantor against a German
Guarantor if and to the extent that Guarantee guarantees any liability of an
Obligor which is a shareholder or an Affiliate (verbundenes Unternehmen) of a
shareholder of that German Guarantor (other than that German Guarantor or its
Subsidiaries) (the Guaranteed Obligor) if and to the extent that a payment under
the Guarantee would cause such German Guarantor’s (or, in the case of a German
GmbH & Co. KG Guarantor, its general partners’) Net Assets (determined pursuant
to paragraphs (c), (d) and/or (e) below) to be reduced below zero, or further
reduced if already below zero.

 

  (c)

For the purposes of the calculation of the Net Assets the following balance
sheet items shall be adjusted as follows:

 

  (i)

the amount of any increase of the stated share capital (Erhöhungen des
Stammkapitals) of the relevant German Guarantor or its general partner after the
date hereof (A) that has been effected without the prior written consent of the
Agent or (B) if effected with the consent of the Agent to the extent that it is
not fully paid up, shall be deducted from the stated share capital; and

 

  (ii)

liabilities incurred by the relevant German Guarantor in violation of the
Finance Documents shall be disregarded; and

 

  (iii)

loans provided to the relevant German Guarantor (or, in the case of a GmbH & Co.
KG Guarantor, its general partner) by a member of the Group shall be disregarded
if and to the extent such loans are made (A) by a direct or indirect shareholder
of the relevant German Guarantor or (B) any member of the Group, unless a waiver
(Erlass) of the loan provided to the relevant German Guarantor (or, in the case
of a GmbH & Co. KG Guarantor, its general partner) would result in that member
of the Group breaching its obligations under Section 30 GmbHG or any similar
provision of any other jurisdiction applicable to it.

 

  (d)

The relevant German Guarantor shall deliver to the Finance Party (or the Agent),
within 15 Business Days after receipt from the Agent of a notice stating that
the Agent intends to demand payment under the Guarantee (the Enforcement
Notice), its up-to-date balance sheet, or in the case of a German GmbH & Co. KG
Guarantor its and its general partner’s balance sheet, together with a detailed
calculation of the amount of its Net Assets taking into account the adjustments
set forth in paragraph (c) above (the Management Determination). The Management
Determination shall be prepared as of the date of receipt of the Enforcement
Notice.

 

61



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

Following the Agent’s receipt of the Management Determination, upon request by
the Agent (acting reasonably), the relevant German Guarantor shall deliver to
the Finance Party (or the Agent) within 15 Business Days of such request its
up-to-date balance sheet, or in the case of a German GmbH & Co. KG Guarantor its
and its general partner’s balance sheet, drawn-up by its auditor together with a
detailed calculation of the amount of the Net Assets taking into account the
adjustments set forth in paragraph (c) above (the Auditors’ Determination). Such
balance sheet and Auditors’ Determination shall be prepared in accordance with
the Approved Accounting Principles as consistently applied. The Auditors’
Determination shall have been prepared as of the date of receipt of the
Enforcement Notice.

 

  (f)

The Agent shall be entitled to demand payment under the Guarantee in an amount
which would, in accordance with the Management Determination or, if applicable
and taking into account any previous enforcement in accordance with the
Management Determination, the Auditors’ Determination, not cause the German
Guarantor’s Net Assets, or in the case of a German GmbH & Co. KG Guarantor, its
general partner’s Net Assets, to be reduced below zero or further reduced if
already below zero. If and to the extent that the Net Assets as determined by
the Auditors’ Determination are lower than the amount enforced in accordance
with the Management Determination, the Agent shall release to the relevant
German Guarantor (or in case of a German GmbH & Co. KG Guarantor to its general
partner) such excess enforcement proceeds promptly upon the written demand by
such German Guarantor, provided that such demand for repayment is made within
one (1) month from the date of the enforcement of the Guarantee. The Agent may
withhold any amount received pursuant to an enforcement of this Guarantee until
final determination of the amount of the Net Assets pursuant to the Auditors’
Determination.

 

  (g)

In addition, each German Guarantor and, in the case of a German GmbH & Co. KG
Guarantor, also its general partner, shall within two (2) months after receipt
of the Enforcement Notice realise, to the extent legally permitted and at arm’s
length terms, any and all of its assets which are not required for the relevant
German Guarantor’s business (nicht betriebsnotwendig) that are shown in the
balance sheet with a book value (Buchwert) that is substantially lower than the
market value of the relevant assets if, as a result of the enforcement of the
Guarantee, its Net Assets would be reduced below zero or further reduced if
already below zero. After the sale the German Guarantor shall, within three
(3) Business Days notify the Agent of the amount of the proceeds from the sale
and upon reasonable request submit a statement with a new calculation of the
amount of the Net Assets of the German Guarantor, or in case of a German GmbH &
Co. KG Guarantor of its general partner, taking into account such proceeds. Such
calculation shall, upon the Agent’s request, be confirmed by an auditor within a
period of 15 Business Days following the respective request.

 

  (h)

The restriction under paragraph (b) above shall not apply:

 

  (i)

to the extent that the Guarantee secures (A) any Loans that are on-lent,
actually disbursed to the relevant German Guarantor or any of its Subsidiaries
and not repaid or (B) any guarantees issued under this Agreement for the benefit
of the relevant German Guarantor or any of its Subsidiaries which are not
returned;

 

62



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

if the Company and/or each relevant German Guarantor has not complied with any
of its obligations pursuant to paragraphs (d), (e) and (g) above;

 

  (iii)

if the German Guarantor (as dominated entity) is subject to a domination and/or
profit transfer agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) (a
DPTA) with the Guaranteed Obligor, whether directly or indirectly through a
chain of DPTAs between each company and its shareholder (or in case of a German
GmbH & Co. KG Guarantor between its general partner and its shareholder) other
than if such DPTA has been cancelled or terminated;

 

  (iv)

if and to extent the German Guarantor has on the date of enforcement of the
guarantee a fully recoverable indemnity or claim for refund (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) or other recourse claim
(Verlustausgleichsanspruch) against its direct or indirect shareholder or the
Guaranteed Obligor;

 

  (v)

if and to the extent that they are not necessary for the purposes of protecting
the German Guarantor’s directors against personal liability due to a violation
of Section 30 GmbHG; or

 

  (vi)

if insolvency proceedings have been opened in relation to a German Guarantor and
(as a consequence) any enforcement of up-stream or cross-stream guarantees and
consequential payments do no longer cause any personal liability of any managing
director of such German Guarantor.

 

19

Representations

Each Obligor makes the representations and warranties set out in this clause 19
to each Finance Party on the date of this Agreement.

 

19.1

Status

 

  (a)

It is a corporation, duly incorporated and validly existing (and, with respect
to any Obligor formed in the U.S., in good standing) under the law of its
jurisdiction of incorporation.

 

  (b)

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 

19.2

Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to the Legal Reservations, legal, valid, binding and enforceable
obligations.

 

19.3

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its or any of its Subsidiaries’ constitutional documents; or

 

63



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries’ assets, the extent to which has or is reasonably
likely to have a Material Adverse Effect.

 

19.4

Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

19.5

Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

  (b)

to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.

 

19.6

Governing law and enforcement

 

  (a)

The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 

  (b)

Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 

19.7

Deduction of tax

 

  (a)

It is not required to make any Tax Deduction (as defined in clause 13.1
(Definitions)), other than a Tax Deduction imposed by Italy, from any payment it
may make under any Finance Document to a Lender which is:

 

  (i)

a Qualifying Lender:

 

  (A)

falling within paragraph (i)(A) of the definition of Qualifying Lender; or

 

  (B)

except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (i)(B) of the definition of
Qualifying Lender; or

 

  (C)

falling within paragraph (ii) of the definition of Qualifying Lender; or

 

  (ii)

a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

  (b)

It is not required to make any Tax Deduction imposed by Italy from any payment
it may make under any Finance Document to a Lender which is an Italian
Qualifying Lender.

 

64



--------------------------------------------------------------------------------

CONFORMED COPY

 

19.8

No filing or stamp taxes

 

  (a)

Save to the extent identified in any legal opinion delivered pursuant to clause
4 (Conditions of utilisation) or clause 25 (Changes to the Obligors) and save
for what is provided in clause 19.8(b), under the law of its jurisdiction of
incorporation it is not necessary that the Finance Documents be filed, recorded
or enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents.

 

  (b)

Unless executed in Italy in a way other than by exchange of letters (“scambio di
corrispondenza”), under the laws of Italy it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Finance Documents or the transactions contemplated by the
Finance Documents.

 

19.9

No default

 

  (a)

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 

  (b)

No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries’) assets are subject
which might have a Material Adverse Effect.

 

19.10

No misleading information

 

  (a)

Any factual information provided by any member of the Group to a Lender (or the
Agent for onward distribution to the Lenders) in connection with the Finance
Documents was true and accurate in all material respects as at the date it was
provided or as at the date (if any) at which it is stated.

 

  (b)

Any financial projections given to the Lenders (or the Agent for onward
distribution to the Lenders) have been prepared on the basis of recent
historical information and on the basis of reasonable assumptions.

 

  (c)

Nothing has occurred or been omitted from the information disclosed to the
Lenders and no information has been given or withheld that results in the
information, opinions, intentions, forecasts or projections delivered to the
Lenders (or the Agent for onward distribution to the Lenders) being untrue or
misleading in any material respect.

 

19.11

Financial statements

 

  (a)

Its Original Financial Statements were prepared in accordance with U.S. GAAP (in
the case of the Company) or UK GAAP (in the case of each Original Obligor
incorporated in England) or Relevant GAAP (in the case of any other Obligor) in
each case consistently applied unless expressly disclosed to the Agent in
writing to the contrary before the date of this Agreement.

 

  (b)

Its Original Financial Statements fairly present its financial condition as at
the end of the relevant financial year and its results of operations during the
relevant financial year (consolidated in the case of the Company).

 

65



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Company) since the date of the Original Financial Statements.

 

19.12

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

19.13

No proceedings

 

  (a)

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect has or have (to the best of its
knowledge and belief) been started or threatened against it or any of its
Subsidiaries.

 

  (b)

No judgment or order of a court, arbitral body or agency which might reasonably
be expected to have a Material Adverse Effect has (to the best of its knowledge
and belief) been made against it or any of its Subsidiaries.

 

19.14

U.S. Governmental Regulation

 

  (a)

It is not an investment company or an affiliated person of an investment company
as such terms are defined in the United States Investment Company Act of 1940 or
otherwise subject to regulation under the United States Federal Power Act or the
United States Investment Company Act of 1940.

 

  (b)

It is not subject to regulation under any other federal or state statute or
regulation which may limit its ability to incur Financial Indebtedness under the
Finance Documents or which may otherwise render all or any portion of the
obligations under the Finance Documents unenforceable, in each case to an extent
or in a manner which has or could reasonably be expected to have a Material
Adverse Effect other than such regulations with which it has complied.

 

19.15

Margin Stock

 

  (a)

No U.S. Group Member is engaged nor will it engage principally, or as one of its
important activities, in the business of owning or extending credit for the
purpose of “buying” or “carrying” any Margin Stock.

 

  (b)

None of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, for the purpose of buying or
carrying any Margin Stock, for the purpose of reducing or retiring any
indebtedness that was originally incurred to buy or carry any Margin Stock or
for any other purpose which would be likely to cause all or any Loans or other
extensions of credit under this Agreement to be considered a purpose credit
within the meaning of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System of the U.S.

 

  (c)

No U.S. Group Member or any agent acting on its behalf has taken or will take
any action which would be likely to cause the Finance Documents to violate any
regulation of the Board of Governors of the Federal Reserve System of the U.S.

 

66



--------------------------------------------------------------------------------

CONFORMED COPY

 

19.16

Sanctions

 

  (a)

Neither it nor any of its Subsidiaries, nor any directors, officers, employees
or agents of it or any of its Subsidiaries:

 

  (i)

is a Restricted Party or is engaging in or has engaged in any transaction or
conduct that could result in it becoming a Restricted Party;

 

  (ii)

is subject to any claim, proceeding, formal notice or (to the best of its
knowledge) investigation with respect to Sanctions;

 

  (iii)

is engaging or has engaged in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or breaches or attempts to breach, directly or
indirectly, any Sanctions applicable to it; or

 

  (iv)

has engaged or is engaging, directly or indirectly, in any trade, business or
other activities with or (to the best of its knowledge) for the benefit of any
Restricted Party.

 

  (b)

No Utilisation, nor the proceeds from any Utilisation, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise been made to fund
or finance any business activities or transactions:

 

  (i)

of or with a Restricted Party; or

 

  (ii)

in any other manner which would result in any member of the Group or any Finance
Party being in breach of any Sanctions or becoming a Restricted Party.

 

19.17

Anti-Money Laundering

The operations of each member of the Group are, and at all times have been,
conducted in compliance with all applicable anti-money laundering laws and all
applicable financial record keeping and reporting requirements, rules,
regulations and guidelines (Money Laundering Laws) and no investigation, action,
suit or proceeding by or before any court or governmental authority or any
arbitrator involving any member of the Group with respect to Money Laundering
Laws is pending and, so far as the Group is aware, no such investigations,
actions, suits or proceedings are threatened or contemplated.

 

19.18

Anti-Corruption

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

19.19

Repetition

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:

 

  (a)

the date of each Utilisation Request and the first day of each Interest Period;
and

 

  (b)

in the case of an Additional Obligor, the day on which the company becomes (or
it is proposed that the company becomes) an Additional Obligor.

 

67



--------------------------------------------------------------------------------

CONFORMED COPY

 

20

Information undertakings

The undertakings in this clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

20.1

Financial statements

The Company shall supply to the Agent in sufficient copies for all the Lenders:

 

  (a)

as soon as the same become available, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year;

 

  (b)

as soon as the same become available, but in any event within 180 days after the
end of each of its financial years, the audited financial statements of each
Obligor (if statutory accounts are produced for such company) other than
Innospec Fuel Specialties LLC, Innospec Oilfield Chemicals LLC, Innospec Active
Chemicals LLC, Independence Oilfield Chemicals LLC and Bachman Services, Inc;

 

  (c)

as soon as the same become available, but in any event within 180 days after the
end of each of its financial years, if they have been audited, the audited
financial statements, or if they have not been audited, the unaudited financial
statements for that financial year of each of Innospec Fuel Specialties LLC,
Innospec Oilfield Chemicals LLC, Innospec Active Chemicals LLC, Independence
Oilfield Chemicals LLC and Bachman Services, Inc; and

 

  (d)

as soon as the same become available, but in any event within 45 days after the
end of each quarter of each of its financial years its consolidated unaudited
financial statements for that financial quarter in the form of the 10-Q filing
statement for the Group.

 

20.2

Compliance Certificate

 

  (a)

The Company shall supply to the Agent, with each set of financial statements
delivered pursuant to clause 20.1(a) or clause 20.1(d), a Compliance
Certificate:

 

  (i)

setting out (in reasonable detail) computations as to compliance with clause 21
(Financial covenants) as at the date as at which those financial statements were
drawn up; and

 

  (ii)

(in the case of the audited financial statements) confirming, among other
things, which companies constitute Material Group Companies and details required
by clause 22.10 (Guarantors).

 

  (b)

Each Compliance Certificate shall be signed by an officer of the Company and
another member of Management.

 

20.3

Requirements as to financial statements

 

  (a)

Each set of financial statements delivered by the Company pursuant to clause
20.1 shall be certified by a director of the relevant company as fairly
presenting its financial condition as at the date as at which those financial
statements were drawn up.

 

68



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

All financial statements of the Company delivered or to be delivered to the
Agent under this Agreement shall be prepared in accordance with the Approved
Accounting Principles and shall include (in the case of any consolidated
financial statements of the Company) a consolidated cashflow statement. If as a
result of a change in accounting principles such financial statements are
required to be prepared on a different basis (and that difference is or could
reasonably be expected to be relevant to the calculation of the financial ratios
under this Agreement or otherwise material to the interests of the Finance
Parties under this Agreement):

 

  (i)

the Company shall, as soon as reasonably practicable after becoming aware of
that change, so advise the Agent;

 

  (ii)

on request of the Agent, the Company and the Agent (on behalf of the Lenders)
shall negotiate in good faith with a view to agreeing such amendments to clause
21 (Financial covenants) and/or the definitions of any or all of the terms used
therein as are necessary to give the Lenders comparable protection to that
contemplated at the date of this Agreement;

 

  (iii)

if amendments satisfactory to the Lenders are agreed by the Company and the
Agent in writing within 30 days of such notification to the Agent, those
amendments shall take effect in accordance with the terms of that agreement; and

 

  (iv)

if such amendments are not so agreed within 30 days, within 15 days after the
end of that 30 day period, the Company shall either:

 

  (A)

deliver to the Agent, in reasonable detail and in a form reasonably satisfactory
to the Agent, details of all such adjustments as need to be made to the relevant
financial statements in order to bring them into line with Approved Accounting
Principles (any reference in this Agreement to those financial statements shall
be construed as a reference to those financial statements as so adjusted); or

 

  (B)

ensure that the relevant financial statements are prepared in accordance with
Approved Accounting Principles.

 

20.4

Operating Budget

The Company shall, as soon as reasonably practicable and in any event not more
than 80 days after the beginning of each of its financial years deliver to the
Agent (in sufficient copies for the Lenders) its Operating Budget (in
substantially the format used by the Company in its most recent operating budget
prior to the date of this Agreement or (if different) in a format and with a
level of information satisfactory to the Agent (acting reasonably)) for such
financial year.

 

20.5

Information: miscellaneous

The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

  (a)

all documents dispatched by the Company to its shareholders (or any class of
them) or its creditors generally at the same time as they are dispatched;

 

69



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which would, if adversely determined, have or be
reasonably likely to have a Material Adverse Effect;

 

  (c)

promptly upon becoming aware of them, the details of any judgment or order of a
court, arbitral body or agency which is made against any member of the Group,
and which might have a Material Adverse Effect; and

 

  (d)

promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Agent) may reasonably request, except to the extent that disclosure of the
information would breach any law, regulation, stock exchange requirement or duty
of confidentiality.

 

20.6

Notification of default

 

  (a)

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

  (b)

Promptly upon a request by the Agent, the Company shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

20.7

Use of websites

 

  (a)

The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (Website Lenders) who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (Designated Website) if:

 

  (i)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

  (ii)

both the Company and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

  (iii)

the information is in a format previously agreed between the Company and the
Agent.

If any Lender (Paper Form Lender) does not agree to the delivery of information
electronically then the Agent shall notify the Company accordingly and the
Company shall supply the information to the Agent (in sufficient copies for each
Paper Form Lender) in paper form. In any event the Company shall supply the
Agent with at least one copy in paper form of any information required to be
provided by it.

 

  (b)

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Company and the Agent.

 

  (c)

The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

70



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

the Designated Website cannot be accessed due to technical failure;

 

  (ii)

the password specifications for the Designated Website change;

 

  (iii)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (iv)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (v)

the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Company notifies the Agent under clause 20.7(c)(i) or clause 20.7(c)(v),
all information to be provided by the Company under this Agreement after the
date of that notice shall be supplied in paper form unless and until the Agent
and each Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.

 

  (d)

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall comply with any such request within 10
Business Days.

 

20.8

“Know your customer” checks

 

  (a)

If:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

  (ii)

any change in the status of an Obligor (or of a Holding Company of an Obligor)
after the date of this Agreement; or

 

  (iii)

a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of clause 20.8(a)(iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in clause 20.8(a)(iii), on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in clause
20.8(a)(iii), any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

71



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

  (c)

The Company shall, by not less than 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional Obligor
pursuant to clause 25 (Changes to the Obligors).

 

  (d)

Following the giving of any notice pursuant to clause 20.8(c), if the accession
of such Additional Obligor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or on behalf
of any prospective new Lender) in order for the Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Obligor.

 

21

Financial covenants

 

21.1

Financial definitions

In this clause 21 and in this Agreement:

EBIT means, in respect of any period, the consolidated net income of the Group
for such period:

 

  (a)

before any deduction of corporation tax or other taxes on income or gains

 

  (b)

before any deduction for interest expense (as shown in the relevant accounts)

 

  (c)

before any inclusion of interest income (as shown in the relevant accounts)

 

  (d)

excluding extraordinary or exceptional items of a non-recurring nature
including:

 

  (i)

Restructuring Charges, costs and fees incurred in connection with any
acquisition (but not consideration paid or payable in respect of such
acquisition)

 

  (ii)

adjustments to compensate for the impact of U.S. GAAP acquisition accounting
policies and

 

  (iii)

gains or losses on any foreign exchange or derivative instrument (other than
those accounted for on a hedge accounting basis) other than the cash impact on
closing out the relevant instrument,

provided that the maximum amount of extraordinary or exceptional items referred
to in paragraph (i) of this paragraph (d) which may be excluded under this
paragraph (d) in respect of any financial year of the Company shall not exceed
$30,000,000 or its equivalent in aggregate

 

72



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

after deducting (to the extent otherwise included) the amount of net income (or
adding back the loss) of any member of the Group (other than the Company) which
is attributable to any third party (not being a member of the Group) which is a
shareholder in such member of the Group

 

  (f)

after deducting (to the extent otherwise included) any gain over book value
arising in favour of a member of the Group on the disposal of any asset (not
being any disposals made in the ordinary course of trading) during such period
and any gain arising on any revaluation of any asset during such period

 

  (g)

after adding back (to the extent otherwise deducted) any loss against book value
incurred by a member of the Group on the disposal of any asset (not being any
disposals made in the ordinary course of trading) during such period and any
loss on any revaluation of any asset during such period and

 

  (h)

after substituting pension income statement charges/(credits) for current
service costs in accordance with U.S. GAAP as in force at the date of this
Agreement.

EBITDA means, in respect of any period, EBIT for such period adding back (to the
extent deducted in calculating EBIT) depreciation and amortisation of tangible
and intangible assets

Indebtedness for Borrowed Money means Financial Indebtedness save for any
indebtedness for or in respect of paragraphs (g) or (h) of the definition of
Financial Indebtedness in clause 1.1 (Definitions)

Interest means interest and amounts in the nature of interest paid or payable in
respect of any Indebtedness for Borrowed Money of any member of the Group
excluding any interest paid or payable on Indebtedness for Borrowed Money
between any member of the Group and any other member of the Group but including,
without limitation:

 

  (a)

the interest element of capital leases

 

  (b)

discount and acceptance fees payable (or deducted) in respect of any
Indebtedness for Borrowed Money

 

  (c)

fees payable in connection with the issue or maintenance of any bond, letter of
credit, guarantee or other assurance against financial loss which constitutes
Indebtedness for Borrowed Money and is issued by a third party on behalf of a
member of the Group (for the avoidance of doubt, this does not include any
payment or amortisation of arrangement fees or other up-front fees payable under
or in connection with this Agreement or any Fee Letter)

 

  (d)

repayment and prepayment penalties or premiums payable or incurred in repaying
or prepaying any Indebtedness for Borrowed Money and

 

  (e)

commitment, utilisation and non-utilisation fees payable or incurred in respect
of Indebtedness for Borrowed Money

 

  Interest

Payable means, in respect of any period, the aggregate of:

 

  (a)

Interest accrued (whether or not paid or capitalised) during that period

 

  (b)

the amount of the discount element of any Indebtedness for Borrowed Money
amortised during such period

 

73



--------------------------------------------------------------------------------

CONFORMED COPY

 

in each case, as an obligation of any member of the Group during that period and
calculated on the basis that:

 

  (i)

the amount of Interest accrued will be increased by an amount equal to any
amount payable by members of the Group under hedging agreements in relation to
that period and

 

  (ii)

the amount of Interest accrued will be reduced by an amount equal to any amount
payable to members of the Group under hedging agreements in relation to that
period

Interest Receivable means, in respect of any period, the amount of interest
(which for this purpose shall include all interest and amounts in the nature of
interest, including (without limitation) amounts of the type described in
paragraphs (a) to (e) (inclusive) of the definition of “Interest” above) accrued
due (whether or not received) to members of the Group (other than by other
members of the Group) during such period

Net Interest means, in respect of any period, the amount of Interest Payable
during that period less the amount of Interest Receivable during that period

Quarter Date means each of 31 March, 30 June, 30 September and 31 December

Relevant Period means each period of 12 months ending on the last day of each
Quarter Date

Restructuring Charges means any cost or expense that is, or will be, charged to
the income statement of any member of the Group as a consequence of the
restructuring of the Group including the restructuring into a specialty
chemicals group or to further reduce the capacity of the TEL manufacturing
facility at Ellesmere Port

Total Net Debt means, at any time, the aggregate outstanding principal or
capital amount of all Indebtedness for Borrowed Money of the Group calculated on
a consolidated basis, but, for the avoidance of doubt:

 

  (a)

excluding any Indebtedness for Borrowed Money between any member of the Group
and any other member of the Group and

 

  (b)

subtracting the aggregate amount of cash at hand and at bank and Cash
Equivalents of the Group at such time provided that:

 

  (i)

in the case of capital leases referred to in the definition of Financial
Indebtedness, only the capitalised value of any items falling thereunder as
determined in accordance with Approved Accounting Principles shall be included
and

 

  (ii)

in the case of guarantees referred to in the definition of Financial
Indebtedness, any items falling thereunder shall not be included to the extent
relating to indebtedness of another member of the Group already included in this
calculation.

 

74



--------------------------------------------------------------------------------

CONFORMED COPY

 

21.2

Financial condition

The Company shall ensure that:

 

  (a)

Leverage: the ratio of Total Net Debt on the last day of each Relevant Period
ending on each Quarter Date to EBITDA for the Relevant Period ending on each
such Quarter Date (subject to clause 21.3) shall not be greater than 3.0:1.0;
and

 

  (b)

Interest Cover: The ratio of EBITDA to Net Interest in respect of each Relevant
Period shall not be less than 4.0:1.0.

 

21.3

Financial testing

 

  (a)

The financial covenants set out in clause 21.2 shall be tested by reference to
each of the financial statements delivered pursuant to clause 20.1 (Financial
statements) and/or each Compliance Certificate delivered pursuant to clause 20.2
(Compliance Certificate).

 

  (b)

For the purpose of testing the ratio set out in clause 21.2, EBITDA for a
Relevant Period shall also:

 

  (i)

(where an acquisition of any business or shares permitted pursuant to clause
22.9 (Acquisitions) and clause 22.15(c) (Joint Ventures and Minority
Investments) (Relevant Permitted Acquisition) has been made on a date
(Acquisition Date) during that Relevant Period) have added to it an amount
representing the Company’s good faith estimate (as certified to the Agent by
Management together with reasonable supporting evidence and calculations) of the
EBITDA contribution of the shares or business comprising the Relevant Permitted
Acquisition for the period from the start of that Relevant Period to the
Acquisition Date but only to the extent that such amount would be included in
the consolidated profit and loss statement of the Group and for this purpose,
the definitions of EBIT and EBITDA in clause 21.1 shall be applied, mutatis
mutandis, to the company(ies) or business comprising the Relevant Permitted
Acquisition; and/or

 

  (ii)

(where a disposal of all or substantially all of the shares or all or
substantially all of the assets of a member of the Group (Relevant Disposal) has
been made by a member of the Group on a date (Disposal Date) during that
Relevant Period) have deducted from it an amount representing the Company’s good
faith estimate (as certified to the Agent by the Management together with
reasonable supporting evidence and calculations) of EBITDA attributable to the
company(ies) or business comprising the Relevant Disposal for the period from
the start of that Relevant Period to the Disposal Date and for this purpose the
definitions of EBIT and EBITDA in clause 21.1 shall be applied, mutatis
mutandis, to the company(ies) or business comprising the Relevant Disposal.

 

22

General undertakings

The undertakings in this clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

75



--------------------------------------------------------------------------------

CONFORMED COPY

 

22.1

Authorisations

Each Obligor shall promptly:

 

  (a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  (b)

supply certified copies to the Agent of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity (subject to the Legal
Reservations), enforceability or admissibility in evidence in its jurisdiction
of incorporation of any Finance Document.

 

22.2

Compliance with laws

Each Obligor shall comply in all respects with all:

 

  (a)

laws to which it may be subject, if failure so to comply would materially impair
its ability to perform its obligations under the Finance Documents; and

 

  (b)

Sanctions.

 

22.3

Negative pledge

In this clause 22.3, Quasi-Security means an arrangement or transaction
described in clause 22.3(b).

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.

 

  (b)

No Obligor shall (and the Company shall ensure that no other member of the Group
will):

 

  (i)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 

  (ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

  (iii)

enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

  (iv)

enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

  (c)

Clauses 22.3(a) and 22.3(b) do not apply to any Security or (as the case may be)
Quasi-Security, listed below:

 

  (i)

any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

 

76



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

any payment or close out netting or set-off arrangement pursuant to any hedging
transaction entered into by a member of the Group for the purpose of:

 

  (A)

hedging any risk to which any member of the Group is exposed in its ordinary
course of trading; or

 

  (B)

its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security or Quasi-Security under a credit support
arrangement in relation to a hedging transaction;

 

  (iii)

any lien arising by operation of law and in the ordinary course of trading;

 

  (iv)

rights of set-off arising in the ordinary course of trading activities between
any member of the Group and its respective suppliers or customers;

 

  (v)

any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 

  (A)

the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

  (B)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 

  (C)

the Security or Quasi-Security is removed or discharged within 6 months of the
date of acquisition of such asset;

 

  (vi)

any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 

  (A)

the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

  (B)

the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

  (C)

the Security or Quasi-Security is removed or discharged within 6 months of that
company becoming a member of the Group;

 

  (vii)

any Security or Quasi-Security entered into pursuant to any Finance Document;

 

  (viii)

any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by any member of the Group;

 

77



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ix)

any Permitted Transaction;

 

  (x)

inchoate Security for taxes, assessments or governmental charges or levies not
yet due and payable and Security for taxes, assessments or governmental charges
or levies, which are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP,
which proceedings (or orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the assets subject to any
such Security;

 

  (xi)

Security imposed by any court pursuant to a judgment or award not resulting in
an Event of Default and in respect of which the relevant member of the Group
shall in good faith be initiating an appeal or proceedings for review in respect
of which the court has granted a subsisting stay of execution pending such
appeal or proceedings;

 

  (xii)

Security:

 

  (A)

imposed by law or deposits made in connection therewith in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security;

 

  (B)

incurred in the ordinary course of business (or in the case of trade contracts
in the ordinary course of trading) to secure the performance of tenders,
statutory obligations (other than excise taxes), surety, stay, customs and
appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money); or

 

  (C)

arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers;

provided that:

 

  1)

with respect to paragraphs (A), (B) and (C) hereof, such Security is for amounts
not yet due and payable or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with U.S. GAAP,
which proceedings for orders entered in connection with such proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Security; and

 

  2)

to the extent such Security is not imposed by law, such Security shall in no
event encumber any property other than cash and Cash Equivalents which have been
deposited with such security holder;

 

  (xiii)

Security in favour of customs and revenues authorities which secure payment of
customs duties in connection with the importation of goods to the extent
required by law;

 

78



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (xiv)

any Permitted Factoring and Sale and Leaseback; or

 

  (xv)

any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under clauses 22.3(c)(i) to 22.3(c)(xiv)) does not
exceed $20,000,000 (or its equivalent in another currency or currencies).

 

22.4

Disposals

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will), enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.

 

  (b)

Clause 22.4 does not apply to a Permitted Disposal.

 

22.5

Merger

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction.

 

  (b)

Clause 22.5(a) does not apply to any Permitted Disposal, any Permitted
Acquisition, any Permitted Transaction under paragraphs (a) to (d) (inclusive)
of that definition or any amalgamation, demerger, merger or corporate
reconstruction to which all the Lenders have given their prior written consent.

 

22.6

Indebtedness

No Obligor shall, and each Obligor will procure that none of its Subsidiaries
will, incur or agree to incur or permit to subsist any Financial Indebtedness
other than Permitted Indebtedness or a Permitted Transaction.

 

22.7

Loans

No Obligor will and each Obligor will procure that none of its Subsidiaries
will, make or agree to make or permit to be outstanding any loans or grant or
agree to grant any credit other than:

 

  (a)

credit arising in the ordinary course of its trading activities;

 

  (b)

loans made or credit given by an Obligor to any other Obligor or by a member of
the Group which is not an Obligor to another member of the Group which is not an
Obligor;

 

  (c)

loans made or credit given by an Obligor to any member of the Group which is not
an Obligor which is a wholly owned Subsidiary of the Company;

 

  (d)

loans made or credit given by a member of the Group to a Non-Wholly Owned
Subsidiary of such Obligor to the extent that such loans or credit do not cause
the limit in paragraph (e)(v) of the definition of Permitted Acquisition for the
relevant financial year to be exceeded;

 

79



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

loans made or credit given pursuant to any cash pooling arrangements entered
into by any member of the Group in the ordinary course of its day to day banking
arrangements;

 

  (f)

loans made to Joint Ventures or Minority Interests to the extent permitted
pursuant to clause 22.15(c) (Joint Ventures and Minority Investments);

 

  (g)

any loans made to employees or directors in the ordinary course of business or
in connection with any employee share scheme or incentive plan provided that the
aggregate principal amount of all such loans and credit permitted pursuant to
this paragraph (g) does not at any time exceed $10,000,000 (or its equivalent in
other currencies);

 

  (h)

loans made or credit given by an Obligor to any member of the Group (other than
an Obligor) not falling within paragraphs (a) to (g) above (inclusive), where
the aggregate principal amount does not exceed $30,000,000 (or its equivalent in
other currencies) in any financial year of the Company; and

 

  (i)

any loan or credit to which the Majority Lenders have given their prior written
consent.

 

22.8

Change of business

Save for any Permitted Disposal, any Permitted Acquisition or any Permitted
Transaction, the Company shall procure that no substantial change is made to the
general nature of the business of the Company or the Group from that carried on
at the date of this Agreement.

 

22.9

Acquisitions

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will):

 

  (i)

acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or

 

  (ii)

incorporate a company.

 

  (b)

Clause 22.9(a) does not apply to any Permitted Acquisition.

 

22.10

Guarantors

 

  (a)

The Company shall ensure that (taking into account clause 22.10(e)), any member
of the Group which is not a Guarantor which is or becomes a Material Group
Company shall, as soon as reasonably practicable but in any event within three
Months after becoming a Material Group Company, become an Additional Guarantor
in accordance with clause 25.4 (Additional Guarantors).

 

  (b)

The Company shall ensure that (taking into account clause 22.10(e)) at all times
the aggregate (without double counting) of:

 

  (i)

EBITDA of the Guarantors (Guarantor EBITDA) (determined by reference to the most
recent annual unconsolidated financial statements of each of the Guarantors
delivered pursuant to clause 20.1 (Financial statements)) shall equal or exceed
70% of consolidated EBITDA (as determined by reference to the most recent annual
consolidated financial statements of the Company delivered pursuant to clause
20.1 (Financial statements)); and

 

80



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

gross assets of the Guarantors (determined by reference to the most recent
annual unconsolidated financial statements of each of the Guarantors delivered
pursuant to clause 20.1 (Financial statements)), shall equal or exceed 75% of
consolidated gross assets of the Group (as determined by reference to the most
recent annual consolidated financial statements of the Company delivered
pursuant to clause 20.1 (Financial statements)).

 

  (c)

Within 120 days after the last day of each of its financial years the Company
shall deliver to the Agent a certificate addressed to the Agent signed by the
chief financial officer and one member of Management confirming that the Company
is in compliance with clause 22.10(b) above in relation to the financial year of
the Company ending immediately prior to the delivery of such certificate.

 

  (d)

For these purposes, the calculation of Guarantor EBITDA and gross assets shall
be made in accordance with U.S. GAAP and in relation to any Guarantor shall be
made on an unconsolidated basis and Guarantor EBITDA shall be calculated on the
same basis as EBITDA in clause 21.1 (Financial definitions) but adjusted so that
it is on an unconsolidated basis applicable to the relevant Guarantor only.

 

  (e)

The Company shall not be required to meet any of the requirements of clauses
22.10(a), 22.10(b), or 22.10(c) to the extent that it satisfies the Agent
(acting reasonably) that it (or a relevant Subsidiary which would otherwise meet
such requirements) cannot meet such requirements:

 

  (i)

by reason of legal or regulatory impediment which are beyond its or any member
of the Group’s control (acting reasonably) (including, but not limited to,
prohibitions relating to financial assistance or lack of corporate benefit);

 

  (ii)

without becoming liable to pay taxes, duties or other amounts which, in the
opinion of the Agent (on Majority Lenders’ instructions, acting reasonably), are
disproportionate to the value or practical benefit of the Security or guarantee;

 

  (iii)

because directors of the relevant Subsidiary would be subject to:

 

  (A)

a material risk of civil liability or

 

  (B)

a reasonably possible risk of any criminal liability based on the advice of its
legal counsel if such Subsidiary was to provide a guarantee and/or Security for
the Facility; or

 

  (iv)

in the case of any Non Wholly Owned Subsidiary, by reason of any applicable
restriction contained in any relevant constitutional document, shareholders’
agreement, joint venture agreement or similar agreement.

 

  (f)

No member of the Group that is not a U.S. Obligor shall, notwithstanding any
provision to the contrary in any Finance Document, be required to give a
guarantee in respect of the obligations of any U.S. Borrower that would result
in material adverse tax consequences to any U.S. Obligor pursuant to Section 957
of the Internal Revenue Code.

 

81



--------------------------------------------------------------------------------

CONFORMED COPY

 

22.11

Federal Reserve Regulations

The Obligors’ Agent shall procure that the Facility is used without violating
Regulations T, U and X.

 

22.12

Compliance with U.S. Regulations

No Obligor shall (and the Company shall ensure that no other member of the Group
will) become an investment company or an affiliated person of or promoter or
principal underwriter for an investment company, as such terms are defined in
the Investment Company Act of 1940. Neither the making of the Loan, or the
application of the proceeds or repayment of any Loan by any U.S. Group Member
nor the consummation of the other transactions contemplated by this agreement
will violate any provision of such act or any rule, regulation or order of the
SEC under the Investment Company Act of 1940.

 

22.13

Sanctions

No member of the Group may:

 

  (a)

use, lend, contribute or otherwise make available any part of the proceeds of
any Utilisation or other transaction contemplated by the Finance Documents
directly or indirectly:

 

  (i)

for the purpose of financing any trade, business or other activities involving,
or for the benefit of, any Restricted Party; or

 

  (ii)

in any other manner that would reasonably be expected to result in any person
being in breach of any Sanctions or becoming a Restricted Party;

 

  (b)

engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or breaches or attempts to breach, directly or indirectly, any
Sanctions applicable to it; or

 

  (c)

fund all or part of any payment in connection with a Finance Document out of
proceeds derived from business or transactions with a Restricted Party, or from
any action which is in breach of any Sanctions.

 

22.14

Anti-money laundering

At all times from the date of this Agreement throughout the term of the
Facility, to the best knowledge of each Obligor (based upon reasonable inquiry
by such Obligor), none of the funds of such Obligor that are used to pay the
Facility shall be derived from any unlawful activity.

 

22.15

Joint Ventures and Minority Investments

No Obligor will, and each Obligor will procure that none of its Subsidiaries
will, (except with the prior written consent of the Majority Lenders), enter
into or permit to subsist any Joint Venture or Minority Investment other than:

 

  (a)

any Joint Venture or Minority Investment subsisting at the date of this
Agreement;

 

  (b)

commercial contracts entered into in the ordinary course of trading not
involving the acquisition of shares or similar investments or interests in
partnerships; or

 

82



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

the acquisition of shares, stocks, securities or other interests in any Joint
Venture or Minority Investment or the transfer of assets and/or the making of
loans to a Joint Venture or Minority Investment or the giving of guarantees in
respect of the obligations of a Joint Venture or Minority Investment, the
aggregate amount of which does not exceed $50,000,000 in any financial year of
the Company and to the extent such investment does not cause the limit at
paragraph (e)(v) of Permitted Acquisition for the relevant financial year to be
exceeded.

 

23

Events of Default

Each of the events or circumstances set out in clause 23 (Events of Default) is
an Event of Default (save for clause 23.13 (Acceleration) and clause 23.14 (U.S.
Insolvency)).

 

23.1

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless its failure to pay is caused by:

 

  (a)

administrative or technical error; or

 

  (b)

a Disruption Event,

and the payment is made within 3 days of its due date.

 

23.2

Financial covenants

Any requirement of clause 21 (Financial covenants) is not satisfied.

 

23.3

Other obligations

 

  (a)

An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in clause 23.1 and clause 23.2).

 

  (b)

No Event of Default under clause 23.3(a) will occur if the failure to comply is
capable of remedy and is remedied within 14 days of the earlier of (A) the Agent
giving notice to the Obligor’s Agent and (B) the Obligor’s Agent becoming aware
of the failure to comply.

 

23.4

Misrepresentation

 

  (a)

Subject to clause 23.4(b) below, any representation or statement made or deemed
to be made by an Obligor in the Finance Documents or any other document
delivered by or on behalf of any Obligor under or in connection with any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made.

 

  (b)

No Event of Default will occur under clause 23.4(a) above if the circumstances
giving rise to the incorrect or misleading representation or statement are
capable of remedy and are remedied within 14 days of the earlier of (A) the
Agent giving notice to the Obligor’s Agent and (B) the Obligor’s Agent becoming
aware of the failure to comply.

 

83



--------------------------------------------------------------------------------

CONFORMED COPY

 

23.5

Cross default

 

  (a)

Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 

  (b)

Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

  (c)

Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

  (d)

Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  (e)

No Event of Default will occur under this clause 23.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
clauses 23.5(a) to 23.5(d) is less than $10,000,000 (or its equivalent in any
other currency or currencies).

 

23.6

Insolvency

 

  (a)

A member of the Group (other than a Dormant Company):

 

  (i)

is unable or admits inability to pay its debts as they fall due;

 

  (ii)

suspends making payments on any of its debts; or

 

  (iii)

by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

 

  (b)

The value of the assets of any Material Group Company is less than its
liabilities (taking into account contingent and prospective liabilities) to an
extent which would result in that Material Group Company having to cease trading
or to make a mandatory filing for insolvency.

 

  (c)

A moratorium is declared in respect of any indebtedness of any Material Group
Company.

 

23.7

Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor or Material Group Company
other than a solvent liquidation or reorganisation of any member of the Group
which is not an Obligor;

 

  (b)

a composition, compromise, assignment or arrangement with creditors generally or
any class of creditors of any Obligor or Material Group Company;

 

84



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Obligor or Material Group Company or any of its assets; or

 

  (d)

enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction.

This clause 23.7 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 14 days of
commencement.

 

23.8

Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Group Company having an aggregate value greater
than $10,000,000 (or its equivalent in other currencies) and is not discharged
within 30 days.

 

23.9

Ownership of the Obligors

An Obligor (other than the Company) is not or ceases to be a Subsidiary of the
Company.

 

23.10

Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

23.11

Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

23.12

Material adverse change

At any time there occurs an event or circumstance which, in the reasonable
opinion of the Majority Lenders, has, or is reasonably likely to have, a
Material Adverse Effect.

 

23.13

Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Company:

 

  (a)

cancel the Total Commitments whereupon they shall immediately be cancelled;

 

  (b)

declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 

  (c)

declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.

 

85



--------------------------------------------------------------------------------

CONFORMED COPY

 

23.14

U.S. Insolvency

If:

 

  (a)

any Event of Default under clause 23.6 (Insolvency) or clause 23.7 (Insolvency
proceedings) occurs in respect of any Borrower that is incorporated or organized
in the U.S. (or any state thereof, including the District of Columbia); or

 

  (b)

any Event of Default under clause 23.6 (Insolvency) or clause 23.7 (Insolvency
proceedings) occurs in respect of any other Borrower in any case or proceeding
commenced or approved under chapter 7 or chapter 11 of the U.S. Bankruptcy Code
or any other U.S. federal or state bankruptcy or insolvency law,

the Loans made to such Borrower shall be immediately due and payable without
notice from the Agent (together with accrued interest and commission and any
other sums owed by such Borrower under this Agreement and the other Finance
Documents).

 

24

Changes to the Lenders

 

24.1

Assignments and transfers by the Lenders

Subject to this clause 24, a Lender (Existing Lender) may:

 

  (a)

assign any of its rights; or

 

  (b)

transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (New Lender) (but not to a member of the Group or an Affiliate
of a member of the Group).

 

24.2

Conditions of assignment or transfer

 

  (a)

The consent of the Company is required for an assignment or transfer by an
Existing Lender, unless the assignment or transfer is:

 

  (i)

to another Lender or an Affiliate of any Lender; or

 

  (ii)

made at a time when an Event of Default is continuing.

 

  (b)

The consent of the Company to an assignment or transfer must not be unreasonably
withheld or delayed. The Company will be deemed to have given its consent five
Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Company within that time.

 

  (c)

An assignment will only be effective on:

 

  (i)

receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it had been an Original Lender;
and

 

86



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

  (d)

A transfer will only be effective if the procedure set out in clause 24.5 is
complied with.

 

  (e)

If:

 

  (i)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

  (ii)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under clause 13 (Tax gross up
and indemnities) or clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This clause 24.2(e)
shall not apply:

 

  (iii)

in respect of an assignment or transfer made in the ordinary course of the
primary syndication of any Facility; or

 

  (iv)

in relation to clause 13.2 (Tax gross-up), to a Treaty Lender that has included
a confirmation of its scheme reference number and its jurisdiction of tax
residence in accordance with clause 13.2(h)(ii)(B) (Tax gross-up) if the Obligor
making the payment has not made a Borrower DTTP Filing in respect of that Treaty
Lender.

 

  (f)

Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

 

24.3

Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £2,500.

 

24.4

Limitation of responsibility of Existing Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (ii)

the financial condition of any Obligor;

 

87



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iii)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

  (c)

Nothing in any Finance Document obliges an Existing Lender to:

 

  (i)

accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this clause 24; or

 

  (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

24.5

Procedure for transfer

 

  (a)

Subject to the conditions set out in clause 24.2 a transfer is effected in
accordance with clause 24.5(c) when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to clause 24.5(b), as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

  (b)

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

  (c)

Subject to clause 24.9, on the Transfer Date:

 

  (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the Discharged Rights and Obligations);

 

88



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii)

the Agent, the Arranger, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

  (iv)

the New Lender shall become a Party as a Lender.

 

24.6

Procedure for assignment

 

  (a)

Subject to the conditions set out in clause 24.2 an assignment may be effected
in accordance with clause 24.6(c) when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to 24.6(b), as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

  (b)

The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

  (c)

Subject to clause 24.9, on the Transfer Date:

 

  (i)

the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

  (ii)

the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (Relevant Obligations) and expressed to
be the subject of the release in the Assignment Agreement; and

 

  (iii)

the New Lender shall become a Party as a Lender and will be bound by obligations
equivalent to the Relevant Obligations.

 

  (d)

Lenders may utilise procedures other than those set out in this clause 24.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with clause 24.5, to obtain a
release by that Obligor from the obligations owed to that Obligor by the Lenders
nor the assumption of equivalent obligations by a New Lender) provided that they
comply with the conditions set out in clause 24.2.

 

89



--------------------------------------------------------------------------------

CONFORMED COPY

 

24.7

Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Company a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.

 

24.8

Security over Lenders’ rights

In addition to the other rights provided to Lenders under this clause 24, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

  (a)

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

  (b)

any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

except that no such charge, assignment or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

24.9

Pro rata interest settlement

 

  (a)

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to clause 24.5 or any assignment pursuant to
clause 24.6 the Transfer Date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period):

 

  (i)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than 6 Months, on the next of the
dates which falls at 6 Monthly intervals after the first day of that Interest
Period); and

 

  (ii)

the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 

  (A)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 

90



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (B)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this clause 24.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

  (b)

In this clause 24.9 references to Interest Period shall be construed to include
a reference to any other period for accrual of fees.

 

  (c)

An Existing Lender which retains the right to the Accrued Amounts pursuant to
this clause 24.9 but which does not have a Commitment shall be deemed not to be
a Lender for the purposes of ascertaining whether the agreement of any specified
group of Lenders has been obtained to approve any request for a consent, waiver,
amendment or other vote of Lenders under the Finance Documents.

 

25

Changes to the Obligors

 

25.1

Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

25.2

Additional Borrowers

 

  (a)

Subject to compliance with the provisions of clauses 20.8(c) and 20.8(d) (“Know
your customer” checks), the Company may request that any of its wholly owned
Subsidiaries becomes an Additional Borrower. That Subsidiary shall become an
Additional Borrower if:

 

  (i)

that Subsidiary:

 

  (A)

is a limited liability company incorporated in England; or

 

  (B)

all the Lenders approve the addition of that Subsidiary;

 

  (ii)

the Obligors’ Agent delivers to the Agent a duly completed and executed
Accession Letter;

 

  (iii)

the Subsidiary is (or becomes) a Guarantor prior to or concurrently with
becoming a Borrower;

 

  (iv)

the Obligors’ Agent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

  (v)

the Agent has received all of the documents and other evidence listed in Part 2
(Conditions Precedent required to be delivered by an Additional Obligor) of
Schedule 2 in relation to that Additional Borrower, each in form and substance
satisfactory to the Agent.

 

  (b)

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part 2 (Conditions Precedent required to
be delivered by an Additional Obligor) of Schedule 2.

 

  (c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in clause
25.2(b), the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

91



--------------------------------------------------------------------------------

CONFORMED COPY

 

25.3

Resignation of a Borrower

 

  (a)

The Company may request that a Borrower (other than the Company) ceases to be a
Borrower by delivering to the Agent a Resignation Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

  (i)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Company has confirmed this is the case); and

 

  (ii)

the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

25.4

Additional Guarantors

 

  (a)

Subject to compliance with the provisions of clauses 20.8(c) and 20.8(d) (“Know
your customer” checks), the Company may request that any of its wholly owned
Subsidiaries become an Additional Guarantor. That Subsidiary shall become an
Additional Guarantor if:

 

  (i)

the Company delivers to the Agent a duly completed and executed Accession
Letter; and

 

  (ii)

the Agent has received all of the documents and other evidence listed in Part 2
(Conditions Precedent required to be delivered by an Additional Obligor) of
Schedule 2 in relation to that Additional Guarantor, each in form and substance
satisfactory to the Agent.

 

  (b)

The Agent shall notify the Company and the Lenders promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence listed in Part 2 (Conditions Precedent required to
be delivered by an Additional Obligor) of Schedule 2.

 

  (c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in clause
25.4(b), the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

25.5

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

92



--------------------------------------------------------------------------------

CONFORMED COPY

 

25.6

Resignation of a Guarantor

 

  (a)

The Company may request that a Guarantor (other than the Company or Innospec
Finance Limited) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the Company and the
Lenders of its acceptance if:

 

  (i)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Company has confirmed this is the case);

 

  (ii)

all the Lenders have consented to the Company’s request; and

 

  (iii)

the provisions of clause 22.10(b) (Guarantors) would be complied with
immediately after the acceptance of the Resignation Letter (and the Company has
confirmed this is the case together with supporting confirmation from its
auditors).

 

26

Role of the Agent and the Arranger

 

26.1

Appointment of the Agent

 

  (a)

Each of the Arranger and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 

  (b)

Each of the Arranger and the Lenders authorises the Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Agent under or in connection with the
Finance Documents together with any other incidental rights, powers, authorities
and discretions.

 

26.2

Instructions

 

  (a)

The Agent shall:

 

  (i)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

  (A)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

  (B)

in all other cases, the Majority Lenders; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with clause 26.2(a)(i).

 

  (b)

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 

93



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

 

  (d)

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

  (e)

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 

  (f)

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

26.3

Duties of the Agent

 

  (a)

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  (b)

Subject to clause 26.3(c), the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

  (c)

Without prejudice to clause 24.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Company), clause 26.3(b) shall not apply
to any Transfer Certificate, any Assignment Agreement or any Increase
Confirmation.

 

  (d)

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (e)

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  (f)

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

 

  (g)

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

26.4

Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

94



--------------------------------------------------------------------------------

CONFORMED COPY

 

26.5

No fiduciary duties

 

  (a)

Nothing in any Finance Document constitutes the Agent or the Arranger as a
trustee or fiduciary of any other person.

 

  (b)

Neither the Agent nor the Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

 

26.6

Business with the Group

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

26.7

Rights and discretions

 

  (a)

The Agent may:

 

  (i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

  (ii)

assume that:

 

  (A)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of clause
26.7(a)(iii)(A), may assume the truth and accuracy of that certificate.

 

  (b)

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under clause 23.1 (Non-payment));

 

  (ii)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

 

  (iii)

any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

 

  (c)

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

95



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

Without prejudice to the generality of clause 26.7(c) or clause 26.7(e), the
Agent may at any time engage and pay for the services of any lawyers to act as
independent counsel to the Agent (and so separate from any lawyers instructed by
the Lenders) if the Agent in its reasonable opinion deems this to be necessary.

 

  (e)

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

  (f)

The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 

  (g)

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

  (h)

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

  (i)

Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 

26.8

Responsibility for documentation

Neither the Agent nor the Arranger is responsible or liable for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, an Obligor or any other person in
or in connection with any Finance Document or the transactions contemplated in
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

 

  (c)

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

26.9

No duty to monitor

The Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

96



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

26.10

Exclusion of liability

 

  (a)

Without limiting clause 26.10(b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for :

 

  (i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

 

  (ii)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

 

  (iii)

without prejudice to the generality of clauses 26.10(a)(i) and 26.10(a)(ii), any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Agent) arising as a result of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

  (b)

No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this clause subject to clause 1.4 (Third party rights)
and the provisions of the Third Parties Act.

 

  (c)

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

97



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

  (e)

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 

26.11

Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within 3
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to clause 29.10 (Disruption to payment systems etc), notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

26.12

Resignation of the Agent

 

  (a)

The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Company.

 

  (b)

Alternatively the Agent may resign by giving 30 days’ notice to the Lenders and
the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Agent in accordance with
clause 26.12(b) within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Company) may appoint a successor
Agent (acting through an office in the United Kingdom).

 

98



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

  (e)

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  (f)

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under clause 26.12(d)) but shall remain entitled to the benefit of
clause 15.3 (Indemnity to the Agent) and this clause 26 (and any agency fees for
the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

  (g)

After consultation with the Obligors’ Agent, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with clause 26.12(b). In this
event, the Agent shall resign in accordance with clause 26.12(b).

 

  (h)

The Agent shall resign in accordance with clause 26.12(b) (and, to the extent
applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to clause 26.12(c)) if on or after the date which is 3 months before
the earliest FATCA Application Date relating to any payment to the Agent under
the Finance Documents, either:

 

  (i)

the Agent fails to respond to a request under clause 13.8 (FATCA information)
and the Company or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

 

  (ii)

the information supplied by the Agent pursuant to clause 13.8 (FATCA
information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

  (iii)

the Agent notifies the Company and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date,

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Agent
were a FATCA Exempt Party, and the Company or that Lender, by notice to the
Agent, requires it to resign.

 

26.13

Confidentiality

 

  (a)

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b)

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

99



--------------------------------------------------------------------------------

CONFORMED COPY

 

26.14

Relationship with the Lenders

 

  (a)

Subject to clause 24.9 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

 

  (i)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

  (ii)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than 5 Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

  (b)

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under clause 31.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of clause 31.2 (Addresses) and clause 31.5(a)(ii) (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 

26.15

Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

  (c)

whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  (d)

the adequacy, accuracy or completeness of any information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

100



--------------------------------------------------------------------------------

CONFORMED COPY

 

26.16

Agent’s management time

Any amount payable to the Agent under clause 15.3 (Indemnity to the Agent),
clause 17 (Costs and expenses) and clause 26.11 shall include the cost of
utilising the Agent’s management time or other resources incurred at any time
when an Event of Default is continuing and will be calculated on the basis of
such reasonable daily or hourly rates as the Agent may notify to the Company and
the Lenders, and is in addition to any fee paid or payable to the Agent under
clause 12 (Fees).

 

26.17

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27

Conduct of business by the Finance Parties

No provision of this Agreement will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

28

Sharing among the Finance Parties

 

28.1

Payments to Finance Parties

If a Finance Party (Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with clause 29 (Payment mechanics)
(Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

 

  (a)

the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery to the Agent;

 

  (b)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (c)

the Recovering Finance Party shall, within 3 Business Days of demand by the
Agent, pay to the Agent an amount (Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with clause 29.5 (Partial payments).

 

101



--------------------------------------------------------------------------------

CONFORMED COPY

 

28.2

Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (Sharing Finance Parties) in accordance with clause 29.5 (Partial
payments) towards the obligations of that Obligor to the Sharing Finance
Parties.

 

28.3

Recovering Finance Party’s rights

On a distribution by the Agent under clause 28.2 of a payment received by a
Recovering Finance Party from an Obligor, as between the relevant Obligor and
the Recovering Finance Party, an amount of the Recovered Amount equal to the
Sharing Payment will be treated as not having been paid by that Obligor.

 

28.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (Redistributed Amount); and

 

  (b)

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

28.5

Exceptions

 

  (a)

This clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this clause, have a valid and
enforceable claim against the relevant Obligor.

 

  (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

102



--------------------------------------------------------------------------------

CONFORMED COPY

 

29

Payment mechanics

 

29.1

Payments to the Agent

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 

29.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 29.3 and clause 29.4 be made available by the Agent as
soon as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Agent by not
less than 5 Business Days’ notice with a bank specified by that Party in the
principal financial centre of the country of that currency (or, in relation to
euro, in the principal financial centre of a Participating Member State or
London, as specified by that Party).

 

29.3

Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with clause 30
(Set-off) apply any amount received by it for that Obligor in or towards payment
(on the date and in the currency and funds of receipt) of any amount due from
that Obligor under the Finance Documents or in or towards purchase of any amount
of any currency to be so applied.

 

29.4

Clawback and pre-funding

 

  (a)

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  (b)

Unless clause 29.4(c) applies, if the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

  (c)

If the Agent has notified the Lenders that it is willing to make available
amounts for the account of a Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to a Borrower:

 

103



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

the Agent shall notify the Company of that Lender’s identity and the Borrower to
whom that sum was made available shall on demand refund it to the Agent; and

 

  (ii)

the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Agent the amount (as certified by the Agent) which will
indemnify the Agent against any funding cost incurred by it as a result of
paying out that sum before receiving those funds from that Lender.

 

29.5

Partial payments

 

  (a)

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid amount owing to the Agent
under the Finance Documents;

 

  (ii)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

  (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

  (b)

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in clauses 29.5(a)(ii) to 29.5(a)(iv).

 

  (c)

Clauses 29.5(a) and 29.5(b) will override any appropriation made by an Obligor.

 

29.6

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

29.7

Business Days

 

  (a)

Any payment under any Finance Document which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 

  (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

29.8

Currency of account

 

  (a)

Subject to clauses 29.8(b) to 29.8(e), the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

104



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated, pursuant
to this Agreement, on its due date.

 

  (c)

Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

 

  (d)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (e)

Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

29.9

Change of currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  (i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

 

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

  (b)

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 

29.10

Disruption to payment systems etc

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:

 

  (a)

the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

 

  (b)

the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in clause 29.10(a) if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

 

  (c)

the Agent may consult with the Finance Parties in relation to any changes
mentioned in clause 29.10(a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

105



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of clause 35 (Amendments
and waivers);

 

  (e)

the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this clause 29.10 and

 

  (f)

the Agent shall notify the Finance Parties of all changes agreed pursuant to
clause 29.10(d).

 

30

Set-off

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

31

Notices

 

31.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

31.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a)

in the case of the Company, that identified with its name below;

 

  (b)

in the case of each Lender or any other Obligor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

 

  (c)

in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than 5 Business Days’ notice.

 

31.3

Delivery

 

  (a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

  (i)

if by way of fax, when received in legible form; or

 

106



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

if by way of letter, when it has been left at the relevant address or 5 Business
Days after being deposited in the post postage prepaid in an envelope addressed
to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under clause 31.2, if addressed to that department or officer.

 

  (b)

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  (c)

All notices from or to an Obligor shall be sent through the Agent.

 

  (d)

Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

  (e)

Any communication or document which becomes effective, in accordance with
clauses 31.3(a) to 31.3(d), after 5.00 pm in the place of receipt shall be
deemed only to become effective on the following day.

 

31.4

Notification of address and fax number

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.

 

31.5

Electronic communication

 

  (a)

Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:

 

  (i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 

  (ii)

notify each other of any change to their address or any other such information
supplied by them by not less than 5 Business Days’ notice.

 

  (b)

Any such electronic communication as specified in clause 31.5(a) to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

  (c)

Any such electronic communication as specified in clause 31.5(a) made between
any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

 

  (d)

Any electronic communication which becomes effective, in accordance with clause
31.5(c), after 5.00 pm in the place in which the Party to whom the relevant
communication is sent or made available has its address for the purpose of this
Agreement shall be deemed only to become effective on the following day.

 

107



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this clause 31.5.

 

31.6

English language

 

  (a)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be:

 

  (i)

in English; or

 

  (ii)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

32

Calculations and certificates

 

32.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

32.2

Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

32.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

 

33

Partial invalidity

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

34

Remedies and waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

108



--------------------------------------------------------------------------------

CONFORMED COPY

 

35

Amendments and waivers

 

35.1

Required consents

 

  (a)

Subject to clause 35.2 and clause 35.3 any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 

  (b)

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this clause 35.

 

  (c)

Clause 24.9(c) (Pro rata interest settlement) shall apply to this clause 35.

 

35.2

All Lender matters

Subject to clause 35.4 an amendment or waiver of any term of any Finance
Document that has the effect of changing or which relates to:

 

  (a)

the definition of Majority Lenders in clause 1.1 (Definitions);

 

  (b)

the definitions of Sanctions Authority, OFAC, Restricted Party, Sanctions and
Sanctions List in clause 1.1 (Definitions);

 

  (c)

an extension to the date of payment of any amount under the Finance Documents
(other than pursuant to clause 7.2 (Extension of Termination Date));

 

  (d)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (e)

an increase in any Commitment or the Total Commitments, including an increase
under clause 2.2 (Accordion Facility), an extension of the Availability Period
or any requirement that a cancellation of Commitments reduces the Commitments of
the Lenders rateably under the Facility;

 

  (f)

a change to the Borrowers or Guarantors other than in accordance with clause 25
(Changes to the Obligors);

 

  (g)

any provision which expressly requires the consent of all the Lenders;

 

  (h)

clause 2.3 (Finance Parties’ rights and obligations), clause 2.2 (Accordion
Facility), clause 5.1 (Delivery of a Utilisation Request), clause 7.2 (Extension
of Termination Date), 8.1 (Illegality), clause 8.2 (Change of control), clause
8.7 (Application of prepayments), clause 24 (Changes to the Lenders), clause 25
(Changes to the Obligors), clause 28 (Sharing among the Finance Parties), this
clause 35, clause 44 (Governing law) or clause 45.1 (Jurisdiction);

 

  (i)

clause 19.16 (Sanctions) and clause 22.13 (Sanctions); or

 

  (j)

the nature or scope of the guarantee and indemnity granted under clause 18
(Guarantee and indemnity), shall not be made without the prior consent of all
the Lenders.

 

109



--------------------------------------------------------------------------------

CONFORMED COPY

 

35.3

Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent
or the Arranger (each in their capacity as such) may not be effected without the
consent of the Agent or the Arranger, as the case may be.

 

35.4

Replacement of Screen Rate

 

  (a)

Subject to clause 35.3, if a Screen Rate Replacement Event has occurred in
relation to any Screen Rate for a currency which can be selected for a Loan, any
amendment or waiver which relates to:

 

  (i)

providing for the use of a Replacement Benchmark in relation to that currency in
place of that Screen Rate; and

 

  (ii)



 

  (A)

aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 

  (B)

enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

 

  (C)

implementing market conventions applicable to that Replacement Benchmark;

 

  (D)

providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

 

  (E)

adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may only be made with the consent of the Agent (acting on the instructions of
the Majority Lenders) and the Obligors.

 

  (b)

If any Lender fails to respond to a request for an amendment or waiver described
in clause 35.4(a) within 10 Business Days (or such longer time period in
relation to any request which the Company and the Agent may agree) of that
request being made:

 

  (i)

its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility when ascertaining whether any relevant
percentage of Total Commitments has been obtained to approve that request; and

 

110



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request

 

35.5

Amendments by Obligors’ Agent

The Obligors’ Agent (acting on behalf of each of the Obligors) may agree any
amendment to or modification of the provisions of any of the Finance Documents
or any schedule thereto, or grant any waiver or consent in relation thereto and
the Obligors will be bound by any such amendment or modification.

 

36

Confidential Information

 

36.1

Confidentiality

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by clause 36.2 and
clause 36.3, and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.

 

36.2

Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this clause 36.2(a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b)

to any person:

 

  (i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent, and,
in each case, to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

  (iii)

appointed by any Finance Party or by a person to whom clause 36.2(b)(i) or
clause 36.2(b)(ii) applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under clause 26.14 (Relationship with
the Lenders));

 

111



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in clause
36.2(b)(i) or clause 36.2(b)(ii);

 

  (v)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to clause 24.8 (Security over Lenders’
rights);

 

  (viii)

who is a Party; or

 

  (ix)

with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A)

in relation to clauses 36.2(b)(i), 36.2(b)(ii) and 36.2(b)(iii), the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (B)

in relation to clause 36.2(b)(iv), the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (C)

in relation to clause 36.2(b)(v), 36.2(b)(vi) and 36.2(b)(vii), the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

  (c)

to any person appointed by that Finance Party or by a person to whom clause
36.2(b)(i) or 36.2(b)(ii) applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this clause 36.2(c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party; and

 

112



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

36.3

Disclosure to numbering service providers

 

  (a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

  (i)

names of Obligors;

 

  (ii)

country of domicile of Obligors;

 

  (iii)

place of incorporation of Obligors;

 

  (iv)

date of this Agreement;

 

  (v)

clause 44 (Governing law);

 

  (vi)

the names of the Agent and the Arranger;

 

  (vii)

date of each amendment and restatement of this Agreement;

 

  (viii)

amounts of, and names of, the Facility (and any tranches);

 

  (ix)

amount of Total Commitments;

 

  (x)

currencies of the Facility;

 

  (xi)

type of Facility;

 

  (xii)

ranking of Facility;

 

  (xiii)

Termination Date for Facility;

 

  (xiv)

changes to any of the information previously supplied pursuant to clause
36.3(a)(i) to 36.3(a)(xiii); and

 

  (xv)

such other information agreed between such Finance Party and the Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

113



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

Each Obligor represents that none of the information set out in clauses
36.3(a)(i) to 36.3(a)(xv) is, nor will at any time be, unpublished
price-sensitive information.

 

  (d)

The Agent shall notify the Company and the other Finance Parties of:

 

  (i)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 

  (ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

36.4

Banking secrecy

In relation to any Confidential Information which is permitted to be disclosed
by a Finance Party pursuant to Clause 36.2 (Disclosure of Information) and
Clause 36.3 (Disclosure to numbering service providers), each Obligor hereby
releases the Finance Parties and their Affiliates from applicable laws and
regulations relating to banking secrecy and data protection rules in effect from
time to time to the extent required on such disclosure, for the entering into,
the administration, the maintenance and enforcement of the Finance Documents (or
any other agreements or documents ancillary thereto), the performance of
obligations or the enjoyment of rights thereunder or to the extent that any such
act requires the transfer of data or information to third parties.

 

36.5

Entire agreement

This clause 36 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

36.6

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

36.7

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to clause 36.2(b)(v) except where such disclosure is made to any of the persons
referred to in that clause during the ordinary course of its supervisory or
regulatory function; and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this clause 36.

 

114



--------------------------------------------------------------------------------

CONFORMED COPY

 

36.8

Continuing obligations

The obligations in this clause 36 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

37

Confidentiality of Funding Rates

 

37.1

Confidentiality and disclosure

 

  (a)

The Agent and each Obligor agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by clauses 37.1(b) and
37.1(c).

 

  (b)

The Agent may disclose:

 

  (i)

any Funding Rate to the relevant Borrower pursuant to clause 9.5 (Notification
of rates of interest); and

 

  (ii)

any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender, as the case may be.

 

  (c)

The Agent may disclose any Funding Rate and each Obligor may disclose any
Funding Rate, to:

 

  (i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this clause 37.1(c)(i) is
informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of that Funding Rate or is otherwise bound by requirements of
confidentiality in relation to it;

 

  (ii)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent or the relevant
Obligor, as the case may be, it is not practicable to do so in the
circumstances;

 

115



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (iii)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances; and

 

  (iv)

any person with the consent of the relevant Lender.

 

37.2

Related obligations

 

  (a)

The Agent and each Obligor acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Obligor undertake not to use any Funding
Rate for any unlawful purpose.

 

  (b)

The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

 

  (i)

of the circumstances of any disclosure made pursuant to clause 37.1(c)(ii)
except where such disclosure is made to any of the persons referred to in that
clause during the ordinary course of its supervisory or regulatory function; and

 

  (ii)

upon becoming aware that any information has been disclosed in breach of this
clause 37.

 

37.3

No Event of Default

No Event of Default will occur under clause 23.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this clause 37.

 

38

Obligors’ Agent

 

  (a)

Each Obligor by its execution of this Agreement or an Accession Letter
irrevocably authorises the Obligors’ Agent to act on its behalf as its agent
(and, with reference to each Italian Obligor, as mandatario con rappresentanza
for the purposes of Italian law) in relation to the Finance Documents and
irrevocably authorises:

 

  (i)

the Obligors’ Agent on its behalf to supply all information concerning itself,
its financial condition and otherwise to the relevant persons contemplated under
this Agreement and to give all notices and instructions (including, in the case
of a Borrower (and without limitation), Utilisation Requests) to execute on its
behalf any Accession Letter, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by any Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor and, with reference to each Italian
Obligor, with specific power and authorisation to execute any contract with
itself (contratto con sè stesso) for the purposes of Article 1395 of the Italian
Civil Code and notwithstanding any possible conflict of interest in accordance
with Article 1394 of the Italian Civil Code; and

 

116



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (ii)

each Finance Party to give any notice, demand or other communication to be given
to or served on such Obligor pursuant to the Finance Documents to the Obligors’
Agent on its behalf,

and in each such case such Obligor will be bound thereby as though such Obligor
itself had supplied such information, given such notice and instructions
(including, without limitation, any Utilisation Requests) or executed or made
the agreements or effected the amendments, supplements or variations, or
received the relevant notice, demand or other communication.

 

  (b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

39

USA Patriot Act and Beneficial Ownership Regulation

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act and the Beneficial Ownership Regulation, such Lender is
required to obtain, verify and record information that identifies such Obligor,
which information includes the name and address of such Obligor and other
information that will allow such Lender to identify such Obligor in accordance
with the USA Patriot Act and the Beneficial Ownership Regulation. Each Obligor
agrees that it will provide each Finance Party with such information as it may
reasonably request in order for such Finance Party to satisfy the requirements
of the USA Patriot Act and the Beneficial Ownership Regulation.

 

40

Italian Transparency Provisions

 

40.1

For the purposes of the transparency provisions set forth in the CICR Resolution
of 4 March 2003 and in the Disposizioni sulla trasparenza delle operazioni e dei
servizi bancari e finanziari issued by the Bank of Italy on 3 August 2017 and
published in the Italian Official Gazette on 6 September 2017 and as amended
and/or updated from time to time, the Parties hereby acknowledge and confirm
that:

 

  (a)

they have appointed and have been assisted by their respective legal counsels in
connection with the negotiation, preparation and execution of this Agreement;
and

 

  (b)

this Agreement, and all of its terms and conditions, including the schedules
hereto, have been specifically negotiated in all their aspects (oggetto di
trattativa individuale) between the Parties.

 

40.2

The Obligors acknowledge they have received copy of this Agreement before
entering into it.

 

41

Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

117



--------------------------------------------------------------------------------

CONFORMED COPY

 

42

Contractual recognition of bail-in

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

  (a)

any Bail-In Action in relation to any such liability, including (without
limitation):

 

  (i)

a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

 

  (ii)

a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

  (iii)

a cancellation of any such liability; and

 

  (b)

a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

 

43

Publicity

All publicity in connection with the Facility shall be managed by the Arrangers
in consultation with the Company. No publicity in connection with the Facility
shall be released without the prior approval of the Company and the Arrangers.
If any member of the Group is obliged as a matter of applicable law or
regulation to disclose any information relating to the Facility it shall be
permitted to do so and shall provide to the Agent details of that disclosure
prior to making that disclosure.

 

44

Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

45

Enforcement

 

45.1

Jurisdiction of English Courts

 

  (a)

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with any Finance Document (including a dispute relating
to the existence, validity or termination of that Finance Document or any
non-contractual obligation arising out of or in connection with that Finance
Document) (Dispute).

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

Notwithstanding clause 45.1(a), no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.

 

118



--------------------------------------------------------------------------------

CONFORMED COPY

 

45.2

Service of process

 

  (a)

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

  (i)

irrevocably appoints Innospec Finance Limited (whose address for service is
“Innospec Manufacturing Park, Oil Sites Road, Ellesmere Port, Cheshire CH65 4EY,
Fax: 0151 348 5756”) as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and

 

  (ii)

agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 

  (b)

If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Obligors’ Agent (on behalf of
all the Obligors) must immediately (and in any event within 5 days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

 

  (c)

Innospec Finance Limited expressly agrees and consents to the provisions of this
clause 45 and clause 44 (Governing law).

 

46

Waiver of jury trial

Each of the Parties to the Finance Documents irrevocably waives a jury trial in
any action or proceeding with respect to any Finance Document

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

119



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 1

The Original Parties

Part 1 - The Original Obligors

 

Name of Original Borrower   

Jurisdiction of Incorporation and

registration number (or equivalent, if any)

Innospec Finance Limited    England, 5330706 Name of Original Guarantor   

Jurisdiction of Incorporation and

registration number (or equivalent, if any)

Innospec Limited    England, 344359 OboAdler Company Limited    England, 3760777
Innospec Holdings Limited    England, 4109325 Innospec International Limited   
England, 3316194 Innospec Finance Limited    England, 5330706 Innospec Leuna
GmbH   

HRB 210552, commercial register with the

Local Court of Stendal

Bachman Services, Inc    Oklahoma, U.S.A. Innospec Active Chemicals LLC   
Georgia, U.S.A. Innospec Performance Chemicals Italia S.R.L.    Italy,
05486021008 Innospec Fuel Specialties LLC    Delaware, U.S.A. Innospec Oilfield
Chemicals LLC    Delaware, U.S.A. Innospec Performance Chemicals Europe Limited
   England, 10327773 Independence Oilfield Chemicals LLC    Delaware, U.S.A.

 

120



--------------------------------------------------------------------------------

CONFORMED COPY

 

Part 2 – The Original Lenders

 

Name of Original Lender    Commitment     

Treaty Passport scheme

reference number and

jurisdiction of tax

residence (if applicable)

 

Barclays Bank PLC

   $ 50,000,000     

Credit Suisse (Switzerland) Ltd

   $ 30,000,000     

National Westminster Bank Plc

   $ 50,000,000     

U.S. Bank National Association

   $ 60,000,000     

Wells Fargo Bank N.A.

   $ 60,000,000     

Total

   $ 250,000,000     

 

121



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 2

Conditions Precedent

Part 1 - Conditions Precedent to initial Utilisation

 

1

Original Obligors

 

  (a)

A copy of the constitutional documents of each Original Obligor.

 

  (b)

A copy of a resolution of the board of directors (or equivalent thereof) of each
Original Obligor:

 

  (i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

  (iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 

  (c)

If applicable, a copy of a resolution signed by all the holders of the issued
shares in each Original Obligor (other than any U.S. Obligor), approving the
terms of, and the transactions contemplated by, the Finance Documents to which
that Original Obligor is a party.

 

  (d)

If applicable, a copy of a resolution of the board of directors of each
corporate shareholder in each Original Obligor, approving the terms of the
resolution referred to in paragraph 1(c) above.

 

  (e)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraph 1(b) above.

 

  (f)

A certificate of each Original Obligor (signed by a member of Management,
director or other appropriate representative) confirming that borrowing or
guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guarantee or similar limit binding on any Original Obligor to be
exceeded.

 

  (g)

A certificate of an authorised signatory of each Original Obligor certifying
that each copy document related to it specified in this Schedule is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the date of this Agreement.

 

  (h)

With respect to each Original Obligor formed in any state of the United States
of America a certificate of solvency signed by the Chief Financial Officer, or
equivalent officer, of such Original Obligor and a copy of a good standing
certificate with respect to that Original Obligor issued as of a recent date by
the Secretary of State or other appropriate official of that Obligor’s
jurisdiction of incorporation or formation, as the case may be.

 

122



--------------------------------------------------------------------------------

CONFORMED COPY

 

2

Finance Documents

 

  (a)

This Agreement executed by each Party.

 

  (b)

The Fee Letter in respect of the arrangement fee, signed by the Company.

 

  (c)

The Fee Letter in respect of the agency fee, signed by the Company.

 

3

Legal opinions

 

  (a)

A legal opinion of Addleshaw Goddard LLP, legal advisers to the Arranger and the
Agent in England and Wales, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 

  (b)

A legal opinion of Smith, Gambrell & Russell LLP, legal advisers to the Obligors
in the U.S., substantially in the form distributed to the Original Lenders prior
to signing this Agreement.

 

  (c)

A legal opinion of Nctm Studio Legale, legal advisers to the Arranger and the
Agent in Italy, substantially in the form distributed to the Original Lenders
prior to signing this Agreement.

 

  (d)

A legal opinion of Deloitte Legal Rechtsanwaltsgesellschaft mbH, legal advisers
to the Obligors in Germany, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 

4

Other documents and evidence

 

  (a)

A copy of the Group Structure Chart.

 

  (b)

The Original Financial Statements of each Original Obligor.

 

  (c)

The following in relation to any security documents granted by an Obligor in
favour of the Security Agent governed by English law:

 

  (i)

a deed of release executed by the Security Agent;

 

  (ii)

forms DS1 executed by the Security Agent in respect of the release of Security
at the Land Registry; and

 

  (iii)

forms MR04 in respect of the release of Security at Companies House.

 

  (d)

In relation to any security documents granted by an Obligor in favour of the
Security Agent governed by U.S. law, the effective termination, release and
discharge of all security created in favour of the Security Agent, as secured
party, pursuant to security documents governed by the laws of the State of New
York (or any other U.S. jurisdiction) to secure obligations in respect of the
indebtedness of the Company under the Multicurrency Revolving Facility
Agreement, originally dated December 14, 2011 (as amended and restated from time
to time), including evidence of the filing of UCC-3 termination statements and
intellectual property termination agreements with respect thereto.

 

123



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (e)

The following in relation to any security documents granted by an Obligor in
favour of the Security Agent governed by Swiss law:

 

  (i)

a Swiss law release and reassignment agreement executed by the Security Agent;
and

 

  (ii)

any notices of reassignment.

 

  (f)

A certificate from the Company confirming that the Group is in compliance with
clause 22.10 (Guarantors) as at the date of this Agreement.

 

  (g)

Documentation and other evidence as is reasonably requested by the Agent or the
Lenders in order for the Agent and the Lenders to carry out and be satisfied
with the results of all necessary “know your customer” or other checks on each
Obligor pursuant to the transactions contemplated by the Finance Documents.

 

  (h)

Evidence that any process agent referred to in clause 45.2 (Service of process),
if not an Original Obligor, has accepted its appointment.

 

  (i)

Evidence that the fees, costs and expenses then due from the Company pursuant to
clause 12 (Fees) and clause 17 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

 

  (j)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

124



--------------------------------------------------------------------------------

CONFORMED COPY

 

Part 2 - Conditions precedent required to be delivered by an Additional Obligor

 

1

An Accession Letter, duly executed by the Additional Obligor and the Company.

 

2

A copy of the constitutional documents of the Additional Obligor and, in
relation to an Additional Obligor incorporated or established in Italy the atto
costitutivo and statuto.

 

3

A copy of a resolution of the board of directors of the Additional Obligor:

 

  (a)

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 

  (b)

authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 

4

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

 

5

A copy of a resolution signed by all the holders of the issued shares of the
Additional Guarantor, approving the terms of, and the transactions contemplated
by, the Finance Documents to which the Additional Guarantor is a party.

 

6

In relation to an Additional Obligor incorporated or established in Italy, a
certificate (certificato di vigenza) issued by the competent Registro delle
Imprese dated no earlier than ten Business Days prior to the date of signing of
the Accession Letter.

 

7

A certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

8

A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part 2 of Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of the
Accession Letter.

 

9

With respect to an Additional Obligor that is formed in any state of the U.S., a
certificate of solvency signed by the Chief Financial Officer, or equivalent
officer, of such Additional Obligor and a copy of a good standing certificate
with respect to that Additional Obligor issued as of a recent date by the
Secretary of State or other appropriate official of that Additional Obligor’s
jurisdiction of incorporation or formation, as the case may be.

 

10

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

 

11

If available, the latest audited financial statements of the Additional Obligor.

 

12

A legal opinion of Addleshaw Goddard LLP, legal advisers to the Arranger and the
Agent in England and Wales.

 

125



--------------------------------------------------------------------------------

CONFORMED COPY

 

13

If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales or the U.S., a legal opinion of the legal advisers to the Arranger and
the Agent in the jurisdiction in which the Additional Obligor is incorporated.

 

14

If the Additional Obligor is incorporated or formed in any state of the U.S.
(including the District of Columbia), a legal opinion of the legal advises to
such Additional Obligor in the jurisdiction in which the Additional Obligor is
incorporated or formed.

 

15

If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the process agent specified in clause 45.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.

 

126



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 3

Utilisation Request

 

From:

[Borrower]

 

To:

[Agent]

Dated:

Dear Sirs

[Company] – ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2

We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    ◆ (or, if that is not a Business Day, the next
Business Day) Currency of Loan:    ◆ Amount:    ◆ or, if less, the Available
Facility Interest Period:    ◆

 

3

We confirm that each condition specified in clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

 

4

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan]/[The proceeds of this Loan should be credited to
[account].]

 

5

This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

127



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 4

Form of Transfer Certificate

 

To:

◆ as Agent

 

From:

[The Existing Lender] (Existing Lender) and [The New Lender] (New Lender)

Dated:

[Company] – ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2

We refer to clause 24.5 (Procedure for transfer) of the Agreement:

 

  (a)

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with clause 24.5 (Procedure for
transfer) of the Agreement, all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment and participations in Loans under the
Agreement as specified in the Schedule.

 

  (b)

The proposed Transfer Date is ◆.

 

  (c)

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 31.2 (Addresses) of the Agreement are
set out in the Schedule.

 

3

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 24.4(c) (Limitation of responsibility of Existing
Lenders) of the Agreement.

 

4

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

[a Qualifying Lender (other than a Treaty Lender);]

 

  (b)

[a Treaty Lender;]

 

  (c)

[not a Qualifying Lender.]

 

5

[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

128



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

 

6

[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number ◆) and is tax resident in ◆, so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax, and requests that the Company notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to the Agreement.]

 

[5/6]

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 

[6/7]

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

[7/8]

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

129



--------------------------------------------------------------------------------

CONFORMED COPY

 

The Schedule

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]    [New Lender] By:    By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as ◆.

[Agent]

By:

 

130



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 5

Form of Assignment Agreement

To: ◆ as Agent and ◆ as Company, for and on behalf of each Obligor

From: [the Existing Lender] (Existing Lender) and [the New Lender] (New Lender)

Dated:

[Company] - ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 

2

We refer to clause 24.6 (Procedure for assignment) of the Agreement:

 

  (a)

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment and participations in Loans
under the Agreement as specified in the Schedule.

 

  (b)

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitment and
participations in Loans under the Agreement specified in the Schedule.

 

  (c)

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
2(b) above.

 

3

The proposed Transfer Date is ◆.

 

4

On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

 

5

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 31.2 (Addresses) of the Agreement are
set out in the Schedule.

 

6

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 24.4(c) (Limitation of responsibility of Existing
Lenders) of the Agreement.

 

7

The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

 

  (a)

[a Qualifying Lender (other than a Treaty Lender);]

 

  (b)

[a Treaty Lender;]

 

  (c)

[not a Qualifying Lender].

 

8

[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes;

 

131



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (b)

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

 

9

[The New Lender confirms that it holds a passport under the HMRC DT Treaty
passport scheme (reference number ◆) and is tax resident in ◆, so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax, and requests that the Company notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Transfer Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to the Agreement.]

 

[9/10]

This Assignment Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with clause 24.7 (Copy of Transfer
Certificate, Assignment Agreement or Increase Confirmation to Company) of the
Agreement, to the Company (on behalf of each Obligor) of the assignment referred
to in this Assignment Agreement.

 

[10/11]

This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 

[11/12]

This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

[12/13]

This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 

132



--------------------------------------------------------------------------------

CONFORMED COPY

 

The Schedule

Rights to be assigned and obligations to be released and undertaken

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]    [New Lender] By:    By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as ◆.

Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.

[Agent]

By:

 

133



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 6

Form of Accession Letter

 

To:

◆ as Agent

 

From:

[Subsidiary] and [Company]

Dated:

Dear Sirs

[Company] – ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2

[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement as an Additional [Borrower]/[Guarantor]
pursuant to clause [25.2 (Additional Borrowers)]/[clause 25.4 (Additional
Guarantors)] of the Agreement. [Subsidiary] is a company duly incorporated under
the laws of [name of relevant jurisdiction].

 

3

[The Company confirms that no Default is continuing or would occur as a result
of [Subsidiary] becoming an Additional Borrower.]

 

4

[Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

5

This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

[This Accession Letter is entered into by deed.]

 

[Company]    [Subsidiary]

 

134



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 7

Form of Resignation Letter

 

To:

◆ as Agent

 

From:

[resigning Obligor] and [Company]

Dated:

Dear Sirs

[Company] – ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2

Pursuant to [clause 25.3 (Resignation of a Borrower)]/[clause 25.6 (Resignation
of a Guarantor)] of the Agreement, we request that [resigning Obligor] be
released from its obligations as a [Borrower]/[Guarantor] under the Agreement.

 

3

We confirm that:

 

  (a)

no Default is continuing or would result from the acceptance of this request;
and

 

  (b)

◆

 

4

This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[Company]    [Subsidiary] By:    By:

 

135



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 8

Form of Compliance Certificate

 

To:

◆ as Agent

 

From:

Innospec Inc

Dated:

Dear Sirs

Innospec Inc – ◆ Facility Agreement dated ◆ (Agreement)

 

1

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2

We confirm that:

 

  (a)

The ratio of Total Net Debt on [Quarter Date] to EBITDA for the Relevant Period
ending on such Quarter Date was [not] greater than 3.0:1.0 and therefore we are
[in compliance/not in compliance] with this financial covenant.

 

  (b)

The ratio of EBITDA to Net Interest in respect of each Relevant Period ending on
such Quarter Date was [not] less than 4.0:1.0 and therefore we are [in
compliance/not in compliance] with this financial covenant.

 

3

On the basis of the above, we confirm that the Margin in respect of Loans after
your receipt of this Compliance Certificate will be ◆% per annum.

 

4

[We also confirm that:

 

  (a)

the aggregate (without double counting) EBITDA of the Guarantors for the
Relevant Period ending on ◆ was ◆% of the consolidated EBITDA of the Group for
that Relevant Period;

 

  (b)

the aggregate gross assets (without double counting) of the Guarantors as at ◆
was ◆% of the consolidated gross assets of the Group as at such date;

 

  (c)

the EBITDA of the Guarantors is at least 70% of consolidated EBITDA of the Group
for that relevant period and the gross assets of the Guarantors is least 75% of
the consolidated gross assets of the Group as at [insert date of Relevant
Period]; and

 

  (d)

the Material Group Companies are as follows:

◆ [Note: This paragraph 4 is to be given only with annual statements]

 

5

[We confirm that no Default is continuing.] [Note: If this statement cannot be
made, this certificate should identify the Default and the steps, if any, being
taken to remedy it.]

 

136



--------------------------------------------------------------------------------

CONFORMED COPY

 

Signed:                                                                         
                                                                            
Member of Management    Member of Management of    of Innospec Inc    Innospec
Inc

 

137



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 9

Timetables

 

     Loans in
euro      Loans in
dollars      Loans in
sterling      Loans in
other
currencies  

Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with clause 4.3 (Conditions relating to Optional Currencies)

     —          —          —          U-4  

Delivery of a duly completed Utilisation Request (clause 5.1 (Delivery of a
Utilisation Request))

    




U-3


9.00 a.m.

 


 

    




U-3


9.00 a.m.

 


 

    




U-1


9.00 a.m.

 


 

    




U-3


9.00 a.m.

 


 

Agent determines (in relation to a Utilisation) the Base Currency Amount of a
Loan, if required under clause 5.4 (Lenders’ participation)

    




U-3


11.00 a.m.

 


 

    




U-3


11.00 a.m.

 


 

    




U-1


11.00 a.m.

 


 

    




U-3


11.00 a.m.

 


 

Agent notifies the Lenders of a Loan in accordance with clause 5.4 (Lenders’
participation)

    




U-3


3.00 p.m.

 


 

    




U-3


3.00 p.m.

 


 

    




U-1


3.00 p.m.

 


 

    




U-3


3.00 p.m.

 


 

Agent receives a notification from a Lender under clause 6.2 (Unavailability of
a currency)

    




U-3


5.00 p.m.

 


 

    




U-3


5.00 p.m.

 


 

    




U-1


5.00 p.m.

 


 

    




U-3


5.00 p.m.

 


 

Agent gives notice in accordance with clause 6.2 (Unavailability of a currency)

    




U-2


9.30 a.m.

 


 

    




U-2


9.30 a.m.

 


 

    




U


9.30 a.m.

 


 

    




U-2


9.30 a.m.

 


 

LIBOR/EURIBOR is fixed        







 









Quotation
Day as of
11.00 a.m.
London
time in
respect of
LIBOR

 

Quotation
Day as of
11.00 a.m.
Brussels
time in
respect of
EURIBOR

 
 
 
 
 
 
 

 

 
 
 
 
 
 
 

    





Quotation
Day as of
11.00 a.m.
London
time in
respect of
LIBOR  
 
 
 
 
 
      

Quotation
Day as of
11.00 a.m.  
 
 

U = date of utilisation

U-X = X Business Days prior to date of utilisation

 

138



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 10

Form of Extension Request

To: ◆ as Agent

From: Innospec Inc

Dated: [◆]

Dear Sirs

Innospec Inc – Facility Agreement dated ◆ (Facility Agreement)

 

1

We refer to the Facility Agreement. This is an Extension Request. Terms defined
in the Facility Agreement have the same meaning in this Extension Request unless
given a different meaning in this Extension Request.

 

2

We wish to extend the Termination Date to [◆].

 

3

This Extension Request is irrevocable.

 

4

We kindly request that you refer this matter to the Lenders in accordance with
clause 7.2 (Extension of Termination Date) of the Facility Agreement.

Yours faithfully,

 

 

For and on behalf of

Innospec Inc

 

139



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 11

Form of Increase Confirmation

To: ◆ as Agent

From: [the Accordion Lender] (the Accordion Lender)

Dated: ◆

Dear Sirs

Innospec Inc. – Facility Agreement originally dated ◆ (the Facility Agreement)

 

1

We refer to the Facility Agreement. This is an Increase Confirmation. Terms
defined in the Facility Agreement have the same meaning in this Increase
Confirmation unless given a different meaning in this Increase Confirmation.

 

2

We refer to clause 2.2 (Accordion Facility) of the Facility Agreement.

 

3

The Accordion Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the schedule (Relevant Commitment)
as if it was an Original Lender under the Facility Agreement.

 

4

The proposed date on which the increase in relation to the Accordion Lender and
the Relevant Commitment is to take effect (Increase Date) is ◆.

 

5

[On the Increase Date, the Accordion Lender becomes party to the relevant
Finance Documents as a Lender.]1

 

6

[The Facility Office and address, fax number and attention details for notices
to the Accordion Lender for the purposes of clause 31 (Notices) are set out in
the schedule.]2

 

7

[The Accordion Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in clause 2.2(f) (Accordion Facility).]

 

8

The Accordion Lender confirms, for the benefit of the Agent and without
liability to any Obligor, that it is:

 

  (a)

[a Qualifying Lender (other than a Treaty Lender);]

 

  (b)

[a Treaty Lender;]

 

  (c)

[not a Qualifying Lender].

 

9

[The Accordion Lender confirms that the person beneficially entitled to interest
payable to that Accordion Lender in respect of an advance under a Finance
Document is either:

 

  (a)

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  (b)

a partnership each member of which is:

 

 

1 

Include if a New Commitments Lender.

2 

Include if a New Commitments Lender.

 

140



--------------------------------------------------------------------------------

CONFORMED COPY

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 

  (c)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

 

10

[The Accordion Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number ◆) and is tax resident in ◆3, so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax and requests that the Obligors’ Agent notify:

 

  (a)

each Borrower which is a Party as a Borrower as at the Increase Date; and

 

  (b)

each Additional Borrower which becomes an Additional Borrower after the Increase
Date,

that it wishes that scheme to apply to the Facility Agreement.4]

 

11

[This Increase Confirmation acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with clause 24.7 (Copy of
Transfer Certificate, Assignment Agreement or Increase Confirmation to Company),
to the Company (on behalf of each Obligor) of the accession referred to in this
Increase Confirmation.]5

 

12

This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 

13

This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

14

This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 

3 

Insert jurisdiction of tax residence.

4 

This confirmation must be included if the New Commitments Lender holds a
passport under the HMRC DT Treaty Passport scheme and wishes that scheme to
apply to the Facility Agreement.

5 

Include if New Commitments Lender.

 

141



--------------------------------------------------------------------------------

CONFORMED COPY

 

The Schedule

Relevant Commitment/rights and obligations to be assumed by the
[Increase/Accordion] Lender

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

Accordion Lender

By:

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Facility Agreement by the Agent.

The Increase Date is confirmed as ◆.

Agent

By:

 

142



--------------------------------------------------------------------------------

CONFORMED COPY

 

Schedule 12

Screen Rate contingency periods

 

Screen Rate    Period LIBOR    1 month EURIBOR    1 month

 

143



--------------------------------------------------------------------------------

CONFORMED COPY

 

SIGNATURES

THE COMPANY

INNOSPEC INC.

 

By:   Patrick Williams Address:   Innospec Manufacturing Park   Oil Sites Road  
Ellesmere Port   Cheshire   CH65 4EY Fax:   0151 348 5837

THE ORIGINAL BORROWERS

INNOSPEC INC.

 

By:   Patrick Williams Address:   Innospec Manufacturing Park   Oil Sites Road  
Ellesmere Port   Cheshire   CH65 4EY Fax:   0151 348 5837

INNOSPEC FINANCE LIMITED

 

By:   Ian Cleminson Address:   Innospec Manufacturing Park   Oil Sites Road  
Ellesmere Port   Cheshire   CH65 4EY Fax:   0151 348 5837

 

144



--------------------------------------------------------------------------------

CONFORMED COPY

 

THE ORIGINAL GUARANTORS INNOSPEC INC. By:   Patrick Williams Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 INNOSPEC LIMITED By:   Ian Cleminson Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 OBOADLER COMPANY LIMITED By:   Ian Cleminson Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 INNOSPEC HOLDINGS LIMITED By:   Ian Cleminson Address:  
Innospec Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65
4EY Fax:   0151 348 5837

 

145



--------------------------------------------------------------------------------

CONFORMED COPY

 

INNOSPEC INTERNATIONAL LIMITED By:   Ian Cleminson Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 INNOSPEC FINANCE LIMITED By:   Ian Cleminson Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 INNOSPEC LEUNA GMBH By:   Richard Marks Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 BACHMAN SERVICES, INC By:   Ian Cleminson Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837

 

146



--------------------------------------------------------------------------------

CONFORMED COPY

 

INNOSPEC ACTIVE CHEMICALS LLC By:   David Jones Address:   Innospec
Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65 4EY Fax:
  0151 348 5837 INNOSPEC PERFORMANCE CHEMICALS ITALIA S.R.L. By:   Ian Cleminson
Address:   Innospec Manufacturing Park   Oil Sites Road   Ellesmere Port  
Cheshire   CH65 4EY Fax:   0151 348 5837 INNOSPEC FUEL SPECIALTIES LLC By:   Ian
Cleminson Address:   Innospec Manufacturing Park   Oil Sites Road   Ellesmere
Port   Cheshire   CH65 4EY Fax:   0151 348 5837 INDEPENDENCE OILFIELD CHEMICALS
LLC By:   David Jones Address:   Innospec Manufacturing Park   Oil Sites Road  
Ellesmere Port   Cheshire   CH65 4EY Fax:   0151 348 5837

 

147



--------------------------------------------------------------------------------

CONFORMED COPY

 

INNOSPEC PERFORMANCE CHEMICALS EUROPE LIMITED By:   Ian Cleminson Address:  
Innospec Manufacturing Park   Oil Sites Road   Ellesmere Port   Cheshire   CH65
4EY Fax:   0151 348 5837 INNOSPEC OILFIELD CHEMICALS LLC By:   David Jones
Address:   Innospec Manufacturing Park   Oil Sites Road   Ellesmere Port  
Cheshire   CH65 4EY Fax:   0151 348 5837

 

148



--------------------------------------------------------------------------------

CONFORMED COPY

 

THE ARRANGERS BARCLAYS BANK PLC By:    Neil Brown Address:    Barclays Bank PLC,
1 Churchill Place, Canary Wharf, London E14 5HP Fax:    +44 (0) 20 3320 1066
Attention:    EMEA Participation Loans re Innospec CREDIT SUISSE (SWITZERLAND)
LTD By:    Kathrin Knecht and Simon Hagmann Address:    Credit Suisse
(Switzerland) Ltd, Bahnhofstrasse 17, 6300 Zug Fax:    +41 41 727 93 33
Attention:    Kathrin Knecht NATIONAL WESTMINSTER BANK PLC By:    David Noden
Address:    4th Floor, 250 Bishopsgate, London EC2M 4AA Fax:    N/A Attention:
   David Noden – Loan Markets, Structured Finance U.S. BANK NATIONAL ASSOCIATION
By:    Cameron Doell Address:    950 17th Street, Flr 12, Denver, CO 80202 Fax:
   303-585-6949 Attention:    Cameron Doell

 

149



--------------------------------------------------------------------------------

CONFORMED COPY

 

WELLS FARGO BANK N.A. By:    Keith Munyama Address:    1700 Lincoln St., Ste.
800, Denver, CO 80203, USA Fax:    +1-303-863-6670 Attention:    Jason Powers
THE ORIGINAL LENDERS BARCLAYS BANK PLC By:    Neil Brown Address:    Barclays
Bank PLC, 1 Churchill Place, Canary Wharf, London E14 5HP Fax:    +44 (0) 20
3320 1066 Attention:    EMEA Participation Loans re Innospec CREDIT SUISSE
(SWITZERLAND) LTD By:    Kathrin Knecht and Simon Hagmann Address:    Credit
Suisse (Switzerland) Ltd, Bahnhofstrasse 17, 6300 Zug Fax:    +41 41 727 93 33
Attention:    Kathrin Knecht NATIONAL WESTMINSTER BANK PLC By:    David Noden
Address:    4th Floor, 250 Bishopsgate, London EC2M 4AA Fax:    N/A Attention:
   David Noden – Loan Markets, Structured Finance

 

150



--------------------------------------------------------------------------------

CONFORMED COPY

 

U.S. BANK NATIONAL ASSOCIATION By:    Cameron Doell Address:    950 17th Street,
Flr 12, Denver, CO 80202 Fax:    303-585-6949 Attention:    Cameron Doell WELLS
FARGO BANK N.A. By:    Keith Munyama Address:    1700 Lincoln St., Ste. 800,
Denver, CO 80203, USA Fax:    +1-303-863-6670 Attention:    Jason Powers THE
AGENT NATIONAL WESTMINSTER BANK PLC By:    Jennifer Peters Address:    1st
Floor, 1 Hardman Boulevard, Manchester M3 3AQ Fax:    N/A Attention:    Emily
Massey – Syndicated Loans Agency Email:    emily.massey@natwest.com THE DOCUMENT
CO-ORDINATOR WELLS FARGO BANK N.A. By:    Keith Munyama Address:    1700 Lincoln
St., Ste. 800, Denver, CO 80203, USA Fax:    +1-303-863-6670 Attention:    Jason
Powers

 

151